              Case 18-11801-JTD   Doc 1295-1   Filed 02/12/19   Page 1 of 24




                                      Exhibit A




DOCS_DE:213695.1 17973/001
                                  Case 18-11801-JTD   Doc 1295-1       Filed 02/12/19   Page 2 of 24
                                                        National Stores, Inc.
                                                         Post ‐Petition AP


  Vendor Name           Address                        Address 2                  City            State   ZIP         Country               Total
  FAINBARG & FRIEDMAN   C/O S & A PROPERTIES           PO BOX 10728               COSTA MESA         CA    92627‐0231     US                  3,138.32
  Total                                                                                                                                       3,138.32




Page 1                                                                                                                          Case number: 18‐11802 (LSS)
                                                Case 18-11801-JTD     Doc 1295-1       Filed 02/12/19   Page 3 of 24
                                                                           J&M Sales, Inc.
                                                                          Post ‐Petition AP


  Vendor Name                         Address                          Address 2                  City               State   ZIP          Country               Total
  1‐800‐BOARDUP                       41466 AVENUE 14                                             MADERA                CA     93636          US                   1,330.94
  26 CALIFORNIA WHOLESALES            2845 E 26TH STREET                                          VERNON                CA     90058          US                  59,233.98
  2619 REALTY HOLDING LLC             8585 COMMERCE PARK DR            STE 500                    HOUSTON               TX     77036          US                   5,482.19
  3900 INDIAN AVE LLC                 3501 JAMBOREE ROAD SUITE 100     C/O CBRE                   NEWPORT BEACH         CA     92660          US                278,708.71
  409 NORTH LITCHFIELD ROAD LLC       15001 S FIGUEROA ST                                         GARDENA               CA     90248          US                  55,723.00
  A & H IMPORTS INC.                  315 S. BEVERLY DRIVE             #301                       BEVERLY HILLS         CA   90212‐4309       US                102,121.70
  AA ELECTRIC CO.                     28W706 FERRY ROAD                                           WARRENVILLE           IL     60555          US                   1,155.00
  ABCWUA                              PO BOX 27226                     ACCT 1155126304            ALBUQUERQUE          NM    87125‐7226       US                     294.68
  ABCWUA                              PO BOX 27226                     ACCT 8387779560            ALBUQUERUE           MN    87125‐7226       US                     589.36
  ACCESSORIES DELUXE                  2563 BRUNSWICK AVE                                          LINDEN                NJ      7036          US                 (13,356.00)
  ADCO SERVICES INC                   1532 OLYMPIC BLVD                                           MONTEBELLO            CA     90640          US                   2,800.00
  ADP LLC‐POST ACH                    PO BOX 31001‐1874                                           PASADENA              CA   91110‐1874       US                121,810.44
  ADVANCED SIGN LLC                   CALLE JOBOS #22                                             COTO LAUREL           PR      780           PR                   1,608.39
  ALARMCO INC                         2007 LAS VEGAS BLVD SOUTH                                   LAS VEGAS            NV      89104          US                     425.00
  ALBA WHEELS UP INTERNATIONAL INC    ONE EAST LINCOLN AVE                                        VALLEY STREAM         NY     11580          US                     720.00
  ALERT SPRINKLER CO. INC             PO BOX 558                                                  JAMESBURG             NJ   08831‐1400       US                   1,743.32
  ALL DOOR REPAIR INC                 4918 N. BOGART AVENUE                                       BALDWIN PARK          CA   91706‐1713       US                   9,136.01
  ALLSTAR FRESH WATER SYSYTEMS        7360 TRADE STREET                SUITE B                    SAN DIEGO             CA     92121          US                     227.33
  ALMOST NOTHING INC.                 1620 S. LOS ANGELES STREET #C                               LOS ANGELES           CA   90015‐3624       US                178,248.00
  AMERICAN LIGHT & POWER              PO BOX 660846                                               DALLAS                TX   75266‐0846       US                  16,760.39
  AMERICAN MUSIC ENVIRONMENTS INC.    1133 W. LONG LAKE RD             SUITE #200                 BLOOMFIELD HILLS      MI     48302          US                  12,218.00
  AMERICAN RETRO                      2601 SEQUOIA DR                                             SOUTH GATE            CA     90280          US                116,003.15
  AMERICAN SECURITY PRODUCTOS CO      11925 PACIFIC AVENUE                                        FONTANA               CA     92337          US                   2,360.55
  ANGEL BODY IMPORT INC               1365 E 16TH STREET                                          LOS ANGELES           CA     90021          US                    (360.00)
  ANN'S TRADING CO. INC.              4461 SOUTH SANTA FE AVENUE                                  LOS ANGELES           CA   90058‐2101       US                181,580.50
  ANNUAL FIRE & SAFETY                PO BOX 5675                                                 EL DORADO HILLS       CA     95762          US                      70.00
  APPAREL CONNECTION LLC              1407 BROADWAY ROOM 1402                                     NEW YORK              NY     10018          US                  (7,489.00)
  APPAREL TRADING INTERNATIONAL       149 WEST 36TH ST                 6TH FLOOR                  NEW YORK              NY     10018          US                  (6,344.40)
  APS                                 PO BOX 2906                      ACCT 9159412473            PHOENIX               AZ   85062‐2906       US                  (3,569.76)
  APS                                 PO BOX 2906                                                 PHOENIX               AZ   85062‐2906       US                    (576.35)
  APS                                 PO BOX 2906                      ACCT 2115851282            PHOENIX               AZ   85062‐2906       US                      33.11
  APS                                 PO BOX 2906                      ACCT 6547025141            PHOENIX               AZ   85062‐2906       US                   1,756.66
  AQUARION WATER COMPANY OF CT        PO BOX 10010                     ACCT 200444215             LEWISTON             ME    04243‐9427       US                     624.44
  ARCTIC AIR CONDITIONING & HEATING   667 E. ROSS AVE                                             EL CENTRO             CA     92243          US                     650.00
  ARGONAUT INSURANCE COMPANY          PO BOX 974941                                               DALLAS                TX   75397‐4941       US                   3,894.76
  ARGONAUT NATION                     145 TICONDEROGA TERR                                        WAYNE                 NJ      7470          US                  13,197.00
  ARKWRIGHT LLC                       11350 NORCOM RD                                             PHILADELPHIA          PA     19154          US                  73,488.00
  ARLINGTON UTILITIES                 PO BOX 90020                                                ARLINGTON             TX   76004‐3020       US                     291.02
  ASZ TRADING INC                     1385 BROADWAY # 1007                                        NEW YORK              NY     10018          US                352,483.20
  ATMOS ENERGY                        PO BOX 790311                                               ST LOUIS             MO    63179‐0311       US                      56.71
  ATMOS ENERGY                        PO BOX 790311                                               ST LOUIS             MO    63179‐0311       US                      24.26
  ATMOS ENERGY                        PO BOX 790311                    ACCT 3049457899            ST LOUIS             MO    63179‐0311       US                      72.19


Page 1                                                                                                                                              Case number: 18‐11801 (LSS)
                                               Case 18-11801-JTD      Doc 1295-1         Filed 02/12/19   Page 4 of 24
                                                                             J&M Sales, Inc.
                                                                            Post ‐Petition AP


  Vendor Name                        Address                           Address 2                    City            State   ZIP         Country               Total
  ATMOS ENERGY                       PO BOX 790311                     ACCT 3049534859              ST LOUIS          MO    63179‐0311      US                     131.14
  ATMOS ENERGY                       PO BOX 790311                                                  ST LOUIS          MO    63179‐0311      US                     173.81
  ATMOS ENERGY                       PO BOX 790311                     ACCT 3049532628              ST LOUIS          MO    63179‐0311      US                     185.29
  ATMOS ENERGY                       PO BOX 790311                     ACCT 3049506835              ST LOUIS          MO    63179‐0311      US                     189.32
  ATMOS ENERGY                       PO BOX 790311                     ACCT 3049564326              ST LOUIS          MO    63179‐0311      US                     202.18
  ATMOS ENERGY                       PO BOX 790311                     ACCT 3049690305              ST LOUIS          MO    63179‐0311      US                     270.38
  AUTORIDAD DE ACUEDUCTOS            P.O. BOX 70101                                                 SAN JUAN           PR   00936‐8101      PR                       8.70
  AUTORIDAD DE ACUEDUCTOS            PO BOX 70101                                                   SAN JUAN           PR   00936‐8101      PR                      49.11
  AUTORIDAD DE ACUEDUCTOS            PO BOX 70101                                                   SAN JUAN           PR   00936‐8101      PR                      60.51
  AUTORIDAD DE ACUEDUCTOS            PO BOX 70101                                                   SAN JUAN           PR   00936‐8101      PR                     170.44
  AUTORIDAD DE ACUEDUCTOS            PO BOX 70101                                                   SAN JUAN           PR   00936‐8101      PR                     211.01
  AUTORIDAD DE ACUEDUCTOS Y          PO BOX 70101                                                   SAN JUAN           PR   00936‐8101      PR                     198.73
  AUTORIDAD DE ACUEDUCTOS Y ALCANTARPO BOX 70101                                                    SAN JUAN           PR   00936‐8101      PR                     356.00
  AUTORIDAD DE ENERGIA ELECTRICA     PO BOX 363508                                                  SAN JUAN           PR   00936‐3508      PR                   3,503.08
  AUTORIDAD‐elctrity STR717 POST     PO BOX 363508                                                  SAN JUAN           PR   00936‐3508      PR                   4,427.72
  BASICLINE INTER LTD                RAMA IMPEX, INC.                  7764 SAN FERNANDO ROAD       SUN VALLEY         CA       91352       US                 67,860.00
  BASS UNITED FIRE & SECURITY SYSTEM 3000 GATEWAY DRIVE                                             POMPANO BEACH      FL       33069       US                     265.00
  BEE INTERNATIONAL                  2311 BOSWELL RD                                              5 CHULA VISTA        CA       91914       US                 12,612.00
  BELLA & CANVAS                     6670 FLOTILLA ST.                                              LOS ANGELES        CA       90040       US                  (4,843.80)
  BENCHMARK CONSTRUCTION INC         435 S. PALM DR                    #5                           BEVERLY HILLS      CA       90212       US                   1,025.00
  BINSWANGER GLASS #023              12608 WARWICK BLVD                                             NEWPORT NEWS       VA       23606       US                   7,575.00
  BLUE GALAXY                        2369 E 51ST ST                                                 VERNON             CA       90058       US                286,705.00
  BLUE HEAVEN TRADING                1303 W 130TH ST                                                GARDENA            CA       90247       US                    (546.75)
  BOROUGH OF INGRAM                  PO BOX 645109                     JORDAN TAX SERVICE INC.      PITTSBURGH         PA    15264‐5106     US                      57.36
  BRIDGE SECURITY SERVICES           PO BOX 7485                                                    SAN JUAN           PR        916        PR                 35,539.63
  BRINK'S INCORPORATED‐AtlantaPOST   7373 SOLUTIONS CENTER                                          CHICAGO            IL   60677‐7003      US                   6,507.22
  BROADSPIRE SERVICES ‐POST PETITION PO BOX 404579                                                  ATLANTA           GA     30384‐4325     US                137,527.40
  BROWARD COUNTY FLORIDA             PO BOX 669300                     WWS                          POMPANO BEACH      FL   33066‐9300      US                   1,432.65
  BROWNSVILLE PUBLIC UTILITIES BOARD PO BOX 660566                     ACCT 218331                  DALLAS             TX   75266‐0566      US                     247.48
  BROWNSVILLE PUBLIC UTILITIES BOARD PO BOX 60566                      ACCT 535598                  DALLAS             TX   75266‐0566      US                   3,255.04
  BROWNSVILLE PUBLIC UTILITIES BOARD PO BOX 660566                                                  DALLAS             TX   75266‐0566      US                   3,663.05
  BROWNSVILLE PUBLIC UTILITIES BOARD PO BOX 660566                                                  DALLAS             TX   75266‐0566      US                   5,020.92
  BULLSEYE TELECOM                   PO BOX 6558                                                    CAROL STREAM       IL       60197       US                 34,359.35
  BURGARELLO ALARM INC               50 SNIDER WAY                                                  SPARKS            NV        89431       US                     272.10
  C.H. ROBINSON WORLDWIDE INC        P.O. BOX 9121                                                  MINNEAPOLIS       MN    55480‐9121      US                 63,542.93
  CALIFORNIA WATER SERVICE           PO BOX 51967                                                   LOS ANGELES        CA    90051‐6267     US                      76.21
  CALIFORNIA WATER SERVICE           PO BOX 51967                      ACCT 9053168021              LOS ANGELES        CA    90051‐6267     US                     258.43
  CALIFORNIA WATER SERVICE           PO BOX 51967                      ACCT 4935185203              LOS ANGELES        CA    90051‐6267     US                     835.13
  CALIFORNIA WATER SERVICE           PO BOX 51967                      ACCT 6959378877              LOS ANGELES        CA    90051‐6267     US                   7,640.48
  CANON FINANCIAL SERVICES INC       14904 COLLECTIONS CENTER DRIVE                                 CHICAGO            IL   60693‐0149      US                 11,124.69
  CENTERPOINT ENERGY                 PO BOX 4981                                                    HOUSTON            TX   77210‐4981      US                     118.35
  CENTRAL CITY TREE SERVICE INC      1113 W. CHURCH ST                                              SANTA MARIA        CA       93456       US                     435.00


Page 2                                                                                                                                            Case number: 18‐11801 (LSS)
                                             Case 18-11801-JTD   Doc 1295-1      Filed 02/12/19      Page 5 of 24
                                                                     J&M Sales, Inc.
                                                                    Post ‐Petition AP


  Vendor Name                       Address                       Address 2                      City           State   ZIP          Country               Total
  CHAPIN ELECTRIC                   9811 RICHEON AVENUE                                          DOWNEY            CA      90240         US                   1,225.00
  CHARIOTT TRAVELWARE DBA DAMAO LUG 1909 S VINEYARD AVE                                          ONTARIO           CA      91761         US                 (42,687.50)
  CHINA FORTUNE LLC                 401 C OLD MILL RD                                            CARTERSVILLE     GA       30120         US                324,620.40
  CHL TRADING                       1355 S. MAIN ST                                              LOS ANGELES       CA      90015         US                   9,420.00
  CITY OF AUSTIN                    PO BOX 2267                   ACCT 52335 82395               AUSTIN            TX   78783‐2267       US                   4,093.19
  CITY OF BALDWIN PARK              ATTN: FINANCE DEPT            14403 E. PACIFIC BLVD          BALDWIN PARK      CA      91706         US                     492.20
  CITY OF BRAWLEY                   400 MAIN STREET                                              BRAWLEY           CA      92227         US                      33.64
  CITY OF CHANDLER                  PO BOX 52158                  ACCT 00005735‐00096829         PHOENIX           AZ   85072‐2158       US                     199.85
  CITY OF CHARLOTTE                 PO BOX 1316                   BILLING CENTER                 CHARLOTTE        NC    28201‐1316       US                      62.83
  CITY OF COMPTON                   DEPT. LA23194                 MUNICIPAL UTILITIES BUILDING PASADENA            CA   91185‐3194       US                     594.40
  CITY OF COMPTON                   DEPT. LA23194                 MUNICIPAL UTILITIES BUILDING PASADENA            CA   91185‐3194       US                   1,923.00
  CITY OF CONCORD‐ COLLECTIONS      P.O. BOX 580469                                              CHARLOTTE        NC    28258‐0469       US                      98.56
  CITY OF CORONA                    PO BOX 6040                   DEPARTMENT OF WATER & POWE ARTESIA               CA   90702‐6040       US                   2,447.59
  CITY OF CORPUS CHRISTI            PO BOX 659880                                                SAN ANTONIO       TX   78265‐9143       US                   2,015.62
  CITY OF CORPUS CHRISTI            PO BOX 659880                 ACCT 20463766                  SAN ANTONIO       TX   78265‐9143       US                   2,897.43
  CITY OF DALLAS ‐ SECURITY ALARM   PO BOX 139076                                                DALLAS            TX   75313‐9076       US                     100.00
  CITY OF DELANO                    P.O. BOX 3010                                                DELANO            CA      93216         US                   1,358.24
  CITY OF DOWNEY                    DEPT LA 23221                 UTILITIES DIVISION             PASADENA          CA   91185‐3221       US                     298.98
  CITY OF EDINBURG                  P.O. BOX 1169                                                EDINBURG          TX      78540         US                      22.76
  CITY OF EDINBURG                  PO BOX 1169                                                  EDINBURG          TX      78540         US                     157.70
  CITY OF ESCONDIDO                 PO BOX 460009                                                ESCONDIDO         CA   92046‐0009       US                   3,014.51
  CITY OF FORT WORTH                SOUTHWEST MUNICIPAL COURT     3741 S.W. LOOP 820             FORT WORTH        TX     76133          US                     614.00
  CITY OF FORT WORTH WATER DEPARTMENPO BOX 961003                                                FORT WORTH        TX   76161‐0003       US                      50.44
  CITY OF FORT WORTH WATER DEPT.    PO BOX 961003                                                FORT WORTH        TX   76161‐0003       US                     176.50
  CITY OF FORT WORTH WATER DEPT.    PO BOX 961003                                                FORT WORTH        TX   76161‐0003       US                     363.19
  CITY OF FRESNO                    PO BOX 2069                   UTILITIES BILLING & COLLECTION FRESNO            CA   93718‐2069       US                      47.33
  CITY OF FRESNO                    PO BOX 2069                   UTILITIES BILLING & COLLECTION FRESNO            CA   93718‐2069       US                     279.50
  CITY OF FRESNO                    PO BOX 2069                   UTILITIES BILLING & COLLECTION FRESNO            CA   93718‐2069       US                     412.80
  CITY OF FRESNO                    PO BOX 2069                   UTILITIES BILLING & COLLECTION FRESNO            CA   93718‐2069       US                   3,430.13
  CITY OF FULLERTON                 PO BOX 7190                   PAYMENT PROCESSING CENTER PASADENA               CA      91109         US                     369.35
  CITY OF GARDEN GROVE              PO BOX 3070                   ACCT 163426086                 GARDEN GROVE      CA   92842‐3070       US                   1,810.09
  CITY OF GASTONIA                  PO BOX 580068                                                CHARLOTTE        NC       28258         US                   5,440.96
  CITY OF GLENDALE                  PO BOX 500                    ACCT 0019652‐01                GLENDALE          AZ   85311‐0500       US                     514.85
  CITY OF GRAND PRAIRIE             PO BOX 660814                 WATER UTILITIES                DALLAS            TX   75266‐0814       US                      84.84
  CITY OF HANFORD                   315 N. DOUTY ST.              ACCT 09117100‐04               HANFORD           CA      93230         US                     219.70
  CITY OF HEMET                     445 EAST FLORIDA AVENUE                                      HEMET             CA   92543‐4209       US                      94.42
  CITY OF HIALEAH                   3700 W 4TH AVE                                               HIALEAH           FL   3301204298       US                       5.57
  CITY OF HIALEAH                   501 PALM AVE                                                 HIALEAH           FL   33010‐4719       US                   2,387.75
  CITY OF HICKORY                   PO BOX 580069                 ACCT 185038‐48756              CHARLOTTE        NC    28258‐0069       US                      85.80
  CITY OF HIDALGO                   704 E RAMON AYALA DR                                         HIDALGO           TX      78557         US                     141.62
  CITY OF HOLLYWOOD                 PO BOX 229187                 UTILITY BILLING PROCESSING CENTHOLLYWOOD         FL   33022‐9187       US                     138.17
  CITY OF HOUSTON                   PO BOX 1560                                                  HOUSTON           TX   77251‐1560       US                      89.51


Page 3                                                                                                                                         Case number: 18‐11801 (LSS)
                                               Case 18-11801-JTD         Doc 1295-1      Filed 02/12/19       Page 6 of 24
                                                                             J&M Sales, Inc.
                                                                            Post ‐Petition AP


  Vendor Name                        Address                              Address 2                      City              State   ZIP         Country               Total
  CITY OF HOUSTON                    PO BOX 1560                                                         HOUSTON              TX   77251‐1560      US                    158.28
  CITY OF HOUSTON                    MECHANICAL SECTION‐BOILERS           PO BOX 2688                    HOUSTON              TX   77252‐2688      US                    217.18
  CITY OF HOUSTON                    PO BOX 1560                                                         HOUSTON              TX   77251‐1560      US                    335.86
  CITY OF HOUSTON                    SIGN ADMINISTRATION                  PO BOX 2688                    HOUSTON              TX   77252‐2688      US                    353.06
  CITY OF HOUSTON ‐ ARA ALARM ADM.   PO BOX 203887                                                       HOUSTON              TX   77216‐3887      US                    335.06
  CITY OF KINGMAN AZ                 310 NORTH 4TH STREET                 ACCT 122028‐4629               KINGMAN              AZ    86401‐5817     US                      26.26
  CITY OF KISSIMMEE                  DEVELOPMENT SERVS. ‐BLDG DIVISION    1010 CHURCH STREET             KISSIMMEE            FL   34741‐5054      US                      60.00
  CITY OF LA PUENTE‐BUS. LIC.        15900 E. MAIN STREET                                                LA PUENTE            CA    91744‐4788     US                    159.00
  CITY OF LA‐FALSE ALARMS            PO BOX 30879                                                        LOS ANGELES          CA    90030‐0879     US                    216.00
  CITY OF LA‐FALSE ALARMS            PO BOX 30879                                                        LOS ANGELES          CA    90030‐0879     US                    366.00
  CITY OF LAREDO                     ALARM ENFORCEMENT DIVISION           1102 BOB BULLOCK LOOP          LAREDO               TX   78042‐6548      US                      60.00
  CITY OF LAREDO                     PO BOX 6548                                                         LAREDO               TX       78042       US                    191.69
  CITY OF LAS CRUCES                 PO BOX 20000                                                        LAS CRUCES          NM    88004‐9002      US                      35.00
  CITY OF LAS CRUCES                 PO BOX 20000                         ACCT 072716517‐99531           LAS CRUCES          NM    88004‐9002      US                    636.84
  CITY OF LAS VEGAS                  DEPARTMENT OF FINANCE                PO BOX 748027                  LOS ANGELES          CA    90074‐8027     US                    930.00
  CITY OF LAS VEGAS ‐ SEWER          PO BOX 748022                        CITY OF LAS VEGAS SEWER SERVIC LOS ANGELES          CA    90074‐8022     US                    804.59
  CITY OF LOMPOC                     100 CIVIC CENTER PLAZA                                              LOMPOC               CA       93436       US                  7,662.68
  CITY OF LONG BEACH                 PO BOX 630                           ACCT 0944768280                LONG BEACH           CA    90842‐0001     US                    178.67
  CITY OF LYNWOOD                    11330 BULLIS ROAD                                                   LYNWOOD              CA    90262‐3665     US                    572.81
  CITY OF MADERA                     PO BOX 45806                         ACCT 009917737‐2               SAN FRANCISCO        CA    94145‐0806     US                    110.29
  CITY OF MADISON HEIGHTS            300 W 13 MILES RD                    WATER & SEWER DEPARTMENT MADISON HEIGHTS            MI       48071       US                    687.85
  CITY OF MALDEN                     PO BOX 9101                                                         MALDEN              MA     02148‐9101     US                      82.35
  CITY OF MARGATE                    P.O BOX 30318                                                       TAMPA                FL   33630‐3318      US                      24.24
  CITY OF MESQUITE WATER UTILITIES   PO BOX 850287                                                       MESQUITE             TX   75185‐0287      US                       3.93
  CITY OF MISSION                    1201 E. 8TH ST.                                                     MISSION              TX       78572       US                      20.34
  CITY OF MORROW                     TAX DEPARTMENT                       1500 MORROW ROAD               MORROW              GA     30260‐1654     US                  2,826.22
  CITY OF NOGALES                    777 N GRAND AVE                                                     NOGALES              AZ    85621‐2262     US                  1,602.70
  CITY OF NORTH LAS VEGAS            PO BOX 360118                                                       NORTH LAS VEGAS     NV    89036‐0118      US                  1,709.34
  CITY OF NORTH LAUDERDALE           PO BOX 152546                                                       CAPE CORAL           FL   33915‐2546      US                  1,086.02
  CITY OF OXNARD                     214 SOUTH C STREET                                                  OXNARD               CA    93030‐5712     US                    103.22
  CITY OF OXNARD                     214 SOUTH C STREET                                                  OXNARD               CA    93030‐5712     US                    254.69
  CITY OF OXNARD                     214 SOUTH C STREET                                                  OXNARD               CA    93030‐5712     US                    324.12
  CITY OF OXNARD‐BUSINESS LICENSE    214 SOUTH C STREET                                                  OXNARD               CA    93030‐5790     US                  1,428.20
  CITY OF PALMDALE‐BUSINESS LIC      38250 SIERRA HIGHWAY                                                PALMDALE             CA       93550       US                    126.00
  CITY OF PASADENA                   P.O. BOX 1337                                                       PASADENA             TX       77501       US                    904.50
  CITY OF PEMBROKE PINES             8300 S PALM DR                       UTILITIES DEPARTMENT           PEMBROKE PINES       FL       33025       US                    130.58
  CITY OF PHARR                      P.O. BOX 1729                                                       PHARR                TX       78577       US                    179.91
  CITY OF PHILADELPHIA               PO BOX 41496                                                        PHILADEPHIA          PA    19101‐1496     US                    425.55
  CITY OF PHILADELPHIA               P.O. BOX 41496                                                      PHILADELPHIA         PA    19101‐1496     US                    485.45
  CITY OF PHOENIX                    P.O. BOX 29100                                                      PHOENIX              AZ    85038‐9100     US                      11.03
  CITY OF PHOENIX                    P.O. BOX 29100                                                      PHOENIX              AZ    85038‐9100     US                      73.11
  CITY OF PHOENIX                    PO BOX 29100                                                        PHOENIX              AZ    85038‐9100     US                      75.38


Page 4                                                                                                                                                   Case number: 18‐11801 (LSS)
                                                Case 18-11801-JTD         Doc 1295-1      Filed 02/12/19     Page 7 of 24
                                                                              J&M Sales, Inc.
                                                                             Post ‐Petition AP


  Vendor Name                         Address                              Address 2                      City             State   ZIP         Country               Total
  CITY OF PHOENIX                     PO BOX 29100                                                        PHOENIX             AZ    85038‐9100     US                     265.56
  CITY OF PHOENIX                     PO BOX 29100                                                        PHOENIX             AZ    85038‐9100     US                     320.89
  CITY OF PHOENIX*                    P.O. BOX 29100                                                      PHOENIX             AZ     ZIP CODE      US                     264.17
  CITY OF POMONA                      P.O. BOX 51481                                                      ONTARIO             CA    91761‐0081     US                     251.01
  CITY OF POMONA                      P.O. BOX 51481                                                      ONTARIO             CA    91761‐0081     US                     626.29
  CITY OF POMONA                      P.O. BOX 51481                                                      ONTARIO             CA    91761‐0081     US                   1,520.42
  CITY OF PORTERVILLE                 291 NORTH MAIN STREET                ACCT 16‐05000‐02               PORTERVILLE         CA    93257‐3737     US                     245.98
  CITY OF RALEIGH                     PO BOX 71081                         ACCT 6259200000                CHARLOTTE          NC    28272‐1081      US                     224.44
  CITY OF RANCHO CUCAMONGA‐BUS LIC.   10500 CIVIC CENTER DRIVE                                            RANCHO CUCAMONGA CA          91730       US                     373.48
  CITY OF REEDLEY                     845 "G" STREET                       ACCT FP 0001                   REEDLEY             CA       93654       US                     256.68
  CITY OF RENO                        C/O ALARM TRACKING AND BILLING       PO BOX 26364                   COLORADO SPRINGS   CO        80936       US                      51.00
  CITY OF RICHARDSON                  PO BOX 831907                        ACCT 137046‐62575              RICHARDSON          TX   75083‐1907      US                     133.13
  CITY OF SACRAMENTO                  915 I STREET, ROOM 1214                                             SACRAMENTO          CA       95814       US                     819.58
  CITY OF SAN JOSE                    PO BOX 398242                                                       SAN FRANCISCO       CA    94139‐8242     US                      71.12
  CITY OF SAN JOSE‐FINANCE            REVENUE MANGMT ADMIN. CITATIONS      200 E. SANTA CLARA             SAN JOSE            CA    95113‐1905     US                     250.00
  CITY OF SANTA ANA                   20 CIVIC CENTER PLAZA‐PO BOX 1964    TREASURY DIVISION‐MUNICIPAL U SANTA ANA            CA    92702‐1964     US                     706.33
  CITY OF SANTA MARIA                 110 E COOK ST, ROOM 9                                               SANTA MARIA         CA       93454       US                     780.42
  CITY OF SANTA MARIA                 204 EAST COOK STREET                 ROOM 9                         SANTA MARIA         CA    93454‐5190     US                   1,008.00
  CITY OF SOMERVILLE                  DEPT OF PUBLIC WORKS                 1 FRANEY ROAD                  SOMERVILLE         MA         2145       US                      50.00
  CITY OF SPARKS                      431 PRATER WAY                       PO BOX 857                     SPARKS             NV    89432‐0857      US                      28.00
  CITY OF SPRINGFIELD                 70 TAPLEY ST                                                        SPRINGFIELD        MA         1104       US                     600.00
  CITY OF STOCKTON                    PO BOX 7193                          ACCT 000681401‐000185278       PASADENA            CA    91109‐7193     US                      57.48
  CITY OF STOCKTON                    P.O. BOX 7193                                                       PASADENA            CA    91109‐7193     US                     221.17
  CITY OF TUCSON                      PO BOX 52771                                                        PHOENIX             AZ    85072‐2771     US                     234.73
  CITY OF TURLOCK                     156 S BROADWAY STE 114               FINANCE DIVISION               TURLOCK             CA       95380       US                   4,717.67
  CITY OF VALLEJO                     PO BOX 398766                                                       SAN FRANCISCO       CA    94139‐8766     US                     292.48
  CITY OF VALLEJO ‐ BUSINESS LIC      BUSINESS LICENSE DIVISION            555 SANTA CLARA STREET 1ST FLO VALLEJO             CA       94590       US                   1,117.41
  CITY OF VISALIA                     PO BOX 51159                                                        LOS ANGELES         CA    90051‐5459     US                      84.47
  CITY OF WATSONVILLE UTILITIES       PO BOX 149                           ACCT 39709                     WATSONVILLE         CA    95077‐0149     US                     416.69
  CITY OF WINSTON‐SALEM               PO BOX 580055                        REVENUE DIVISION               CHARLOTTE          NC    28258‐0055      US                      48.22
  CITY OF WYOMING                     1155 28TH ST SW                                                     WYOMING             MI   49509‐0908      US                     156.45
  CITY OF YUMA                        PO BOX 78324                         ACCT 6790‐002                  PHOENIX             AZ    85062‐8324     US                     174.56
  CITY OF YUMA‐BUSINESS LICENSE       ONE CITY PLAZA                       PO BOX 13012                   YUMA                AZ    85366‐3012     US                     660.00
  CITY TREASURER                      2401 COURTHOUSE DRIVE                MUNICIPAL CENTER BLDG 1        VIRGINIA BEACH      VA   23456‐9018      US                       5.67
  CLARK COUNTY‐BUSINESS LICENSE       DEPARTMENT OF BUSINESS LICENSE       500 S. GRAND CENTRAL PKWY      LAS VEGAS          NV    89155‐1810      US                     670.00
  CMS SOLUTIONS                       PO BOX 790372                                                       ST LOUIS           MO    63179‐0379      US                     685.91
  CN USA INTERNATIONAL                10 WEST 33RD STREET                  SUITE 1020                     NEW YORK            NY       10001       US                 14,760.00
  COLUMBIA GAS OF MA                  PO BOX 742514                        ACCT 014‐457‐001‐5             CINCINNATI         OH    45274‐2514      US                  (4,685.87)
  COLUMBIA GAS OF MA                  PO BOX 742514                        ACCT 859‐377‐004‐0             CINCINNATI         OH    45274‐2514      US                   1,217.43
  COMCAST                             PO BOX 1577                                                         NEWARK              NJ   07101‐1577      US                     591.64
  COMED                               PO BOX 6111                                                         CAROL STREAM        IL   60197‐6111      US                     572.98
  COMED                               PO BOX 6111                                                         CAROL STREAM        IL   60197‐6111      US                     607.13


Page 5                                                                                                                                                   Case number: 18‐11801 (LSS)
                                               Case 18-11801-JTD        Doc 1295-1        Filed 02/12/19   Page 8 of 24
                                                                             J&M Sales, Inc.
                                                                            Post ‐Petition AP


  Vendor Name                       Address                              Address 2                   City            State   ZIP         Country               Total
  COMED                             PO BOX 6111                                                      CAROL STREAM       IL   60197‐6111      US                     917.69
  COMED                             PO BOX 6112                                                      CAROL STREAM       IL   60197‐6112      US                   1,805.07
  COMED                             PO BOX 6111                                                      CAROL STREAM       IL   60197‐6111      US                   1,857.00
  COMED                             PO BOX 6111                                                      CAROL STREAM       IL   60197‐6111      US                   4,020.53
  COMED                             PO BOX 6111                                                      CAROL STREAM       IL   60197‐6111      US                   5,007.44
  COMED                             PO BOX 6111                                                      CAROL STREAM       IL   60197‐6111      US                   7,796.31
  CON EDISON                        PO BOX 1701                          JAF STATION                 NEW YORK           NY   10116‐1701      US                      28.23
  CON EDISON                        PO BOX 1702                          JAF STATION                 NEW YORK           NY   10116‐1702      US                   5,578.29
  CON EDISON                        PO BOX 1702                          JAF STATION                 NEW YORK           NY   10116‐1702      US                 10,442.86
  CONNECTICUT NATURAL GAS CORPORATIOPO BOX 9245                                                      CHELSEA           MA     02150‐9245     US                     356.17
  CONOVER ELECTRIC                  6520 CHIQUITA WAY                                                CARMICHAEL         CA       95608       US                     290.00
  CONSTELLATION NEW ENERGY          PO BOX 4640                          ACCT 2371185‐0              CAROL STREAM       IL   60197‐4640      US                   2,549.78
  CONSTELLATION NEW ENERGY INC      PO BOX 4640                                                      CAROL STREAM       IL   60197‐4640      US                   3,730.84
  CONSTELLATION NEW ENERGY INC.     PO BOX 4640                                                      CAROL STREAM       IL   60197‐4640      US                   1,713.59
  CONSTELLATION NEW ENERGY INC.     PO BOX 4640                          ACCT 2372901‐19             CAROL STREAM       IL   60197‐4640      US                   1,870.56
  CONSTELLATION NEW ENERGY INC.     PO BOX 4640                          ACCT 2695622‐7              CAROL STREAM       IL   60197‐4640      US                   2,108.30
  CONSTELLATION NEW ENERGY INC.     PO BOX 4640                          ACCT 2372901‐45             CAROL STREAM       IL   60197‐4640      US                   2,223.81
  CONSTELLATION NEW ENERGY INC.     PO BOX 4640                          ACCT 2372901‐23             CAROL STREAM       IL   60197‐4640      US                   3,057.89
  CONSTELLATION NEW ENERGY INC.     PO BOX 4640                          ACCT 2372901‐24             CAROL STREAM       IL   60197‐4640      US                   3,148.27
  CONSTELLATION NEW ENERGY INC.     PO BOX 4640                          ACCT 2372901‐22             CAROL STREAM       IL   60197‐4640      US                   3,623.10
  CONSTELLATION NEW ENERGY INC.     PO BOX 4640                          ACCT 2372901‐20             CAROL STREAM       IL   60197‐4640      US                   4,952.40
  CONSTELLATION NEW ENERGY INC      PO BOX 4640                          ACCT 2695622‐5              CAROL STREAM       IL   60197‐4640      US                     842.35
  CONSUMERS ENERGY                  PO BOX 740309                        PAYMENT CENTER              CINCINNATI        OH    45274‐0309      US                   1,750.17
  CORE CLASSICS LLC                 1 WEST 34TH ST                       SUITE 901                   NEW YORK           NY       10001       US                 29,280.00
  COUNTY OF LOS ANGELES             PUBLIC HEALTH LICENSE/PERMIT UNIT    PO BOX 54978                LOS ANGELES        CA    90054‐0978     US                      38.00
  COUNTY OF SAN DIEGO               AGRICULTURE, WEIGHTS & MEASURE       9325 HAZARD WAY             SAN DEIGO          CA       92123       US                     280.00
  COX COMMUNICATIONS INC            PO BOX 248851                                                    OKLAHOMA CITY     OK    73124‐8851      US                     132.33
  CPS                               PO BOX 2678                          ACCT 300‐4243‐056 (GAS)     SAN ANTONIO        TX   78289‐0001      US                      31.59
  CPS                               PO BOX 2678                          ACCT 300‐4243‐055           SAN ANTONIO        TX   78289‐0001      US                   4,188.23
  CPS ENERGY                        PO BOX 2678                          ACCT 300‐4246‐654           SAN ANTONIO        TX   78289‐0001      US                      10.34
  CPS ENERGY                        PO BOX 2678                                                      SAN ANTONIO        TX   78289‐0001      US                     214.62
  CPS ENERGY                        PO BOX 2678                                                      SAN ANTONIO        TX   78289‐0001      US                     684.96
  CPS ENERGY                        PO BOX 2678                                                      SAN ANTONIO        TX    78289‐001      US                   1,094.96
  CPS ENERGY                        PO BOX 2678                          ACCT 300‐4246‐663           SAN ANTONIO        TX   78289‐0001      US                   1,890.75
  CPS ENERGY                        PO BOX 2678                          ACCT 300‐4243‐059           SAN ANTONIO        TX   78289‐0001      US                   2,007.86
  CPS ENERGY                        PO BOX 2678                          ACCT 300‐4246‐666           SAN ANTONIO        TX   78289‐0001      US                   2,755.41
  CPS ENERGY                        PO BOX 2678                          ACCT 300‐4246‐656           SAN ANTONIO        TX   78289‐0001      US                   2,938.62
  CPS ENERGY                        PO BOX 2678                          ACCT 300‐4246‐657           SAN ANTONIO        TX   78289‐0001      US                   2,946.74
  CPS ENERGY                        PO BOX 2678                          ACCT 300‐4243‐058           SAN ANTONIO        TX   78289‐0001      US                   4,078.34
  CPS ENERGY                        PO BOX 2678                          ACCT 300‐4246‐610           SAN ANTONIO        TX   78289‐0001      US                   5,877.38
  CPS ENERGY                        PO BOX 2678                                                      SAN ANTONIO        TX   78289‐0001      US                   7,503.17
  CROWLEY CARIBBEAN LOGISTICS INC   10205 NW 108 AVE                     SUITE 1                     MIAMI              FL       33178       US                  (7,613.00)


Page 6                                                                                                                                             Case number: 18‐11801 (LSS)
                                                  Case 18-11801-JTD          Doc 1295-1       Filed 02/12/19    Page 9 of 24
                                                                                 J&M Sales, Inc.
                                                                                Post ‐Petition AP


  Vendor Name                           Address                               Address 2                   City            State   ZIP          Country               Total
  CRUSH APPAREL AND ACCESSORIES INC     1385 BROADWAY                                                     NEW YORK           NY     10018          US                 (14,642.00)
  CUCAMONGA VALLEY WATER DISTRICT       PO BOX 51788                                                      LOS ANGELES        CA   90051‐6088       US                     491.17
  D & L LOWE LP                         985 E. MANNING AVENUE                                             REEDLEY            CA     93654          US                  46,136.00
  D&S SECURITY                          5411 VALLEY BLVD                                                  LOS ANGELES        CA     90032          US                   6,937.58
  DALLAS POLICE DEPARTMENT ALARM        PERMIT COMPLIANCE UNIT                PO BOX 840186               DALLAS             TX   75284‐0186       US                     100.00
  DENIM FEVER                           2120 E 2ND ST                                                     VERNON             CA     90058          US                  92,341.75
  DESERT FIRE PROTECTION LP             5040 SOBB AVE                                                     LAS VEGAS         NV      89118          US                     795.00
  DINERS ‐ PCARD                        39966 TREASURY CENTER ‐ AUTO DEBIT                                CHICAGO            IL     60694          US                  75,989.60
  DINERS CLUB                           BANTEC INC                            2100‐A CORPORATE DRIVE      ADDISON            IL     60101          US                134,589.91
  DISCOVERY BENEFITS INC                4321 20TH AVENUE S.                                               FARGO             ND      58103          US                     280.00
  DNLA OFF PRICE APPAREL                2711 SOUTH ALAMEDA STREET                                         LOS ANGELES        CA     90058          US                  71,791.20
  DOMINION ENERGY VIRGINIA              PO BOX 26543                                                      RICHMOND           VA   23290‐001        US                   1,448.22
  DOMINION ENERGY VIRGINIA              PO BOX 26543                          ACCT 9812917988             RICHMOND           VA   23290‐0001       US                   2,812.44
  DOMINION ENERGY VIRGINIA              PO BOX 26543                          ACCT 2034943783             RICHMOND           VA   23290‐0001       US                   3,030.78
  DOMINION ENERGY VIRGINIA              PO BOX 26543                                                      CHARLOTTE         NC    23290‐0001       US                   3,931.87
  DOMINION ENERGY VIRGINIA              PO BOX 26543                          ACCT 1743104752             RICHMOND           VA   23290‐0001       US                  14,515.42
  DONLIN RECANO & COMPANY               6201 15TH AVE                                                     BROOKLYN           NY     11219          US                  30,011.25
  DREAMWEAR INC.                        183 MADISON AVENUE #1015                                          NEW YORK           NY   10016‐4501       US                    (432.00)
  DTE ENERGY                            PO BOX 740786                                                     CINCINNATI        OH    45274‐0786       US                       47.56
  DTE ENERGY                            P.O. BOX 740786                                                   CINCINNATI        OH    45274‐0786       US                     428.00
  DTE ENERGY                            PO BOX 740786                         ACCT 920007929572           CINCINNATI        OH    45274‐0786       US                     700.05
  DTE ENERGY                            PO BOX 740786                                                     CINCINNATI        OH    45274‐0786       US                   1,372.84
  DUKE ENERGY                           PO BOX 1004                           ACCT 3089834492             CHARLOTTE         NC    28201‐1004       US                      (85.29)
  DUKE ENERGY                           PO BOX 70516                          ACCT 1930651755             CHARLOTTE         NC    28272‐0516       US                      (13.84)
  DUKE ENERGY                           PO BOX 70516                          ACCT 2026725200             CHARLOTTE         NC    28272‐0516       US                   1,076.49
  DUKE ENERGY                           PO BOX 70516                          ACCT 1252989592             CHARLOTTE         NC    28272‐0516       US                   2,288.20
  DUKE ENERGY                           PO BOX 70516                          ACCT 2125424525             CHARLOTTE         NC      28272          US                   2,306.32
  DUKE ENERGY                           PO BOX 1004                           ACCT 6364852582             CHARLOTTE         NC    28201‐1004       US                   3,689.34
  DUKE ENERGY                           PO BOX 70516                          ACCT 1901012563             CHARLOTTE         NC    28272‐0516       US                   9,250.94
  DUKE ENERGY PROGRESS                  PO BOX 1003                           ACCT 3610192043             CHARLOTTE         NC    28201‐1003       US                  (3,163.60)
  DUKE ENERGY PROGRESS                  PO BOX 1003                           ACCT 6753850996             CHARLOTTE         NC    28201‐1003       US                       59.12
  DUQUESNE LIGHT COMPANY                PO BOX 10                             PAYMENT PROCESSING CENTER   PITTSBURGH         PA   15230‐0010       US                   2,194.32
  EAGLE PASS WATER WORKS SYSTEM         PO BOX 808                                                        EAGLE PASS         TX   78853‐0808       US                     975.53
  EAST BAY MUNICIPAL UTILITY DISTRICT   PO BOX 1000                           EBMUD PAYMENT CENTER        OAKLAND            CA   94649‐0001       US                     970.51
  EASTERN MUNICIPAL WATER DISTRICT      PO BOX 845484                         ACCT 50968‐08               LOS ANGELES        CA   90084‐5484       US                     117.44
  EASTERN MUNICIPAL WATER DISTRICT      PO BOX 845484                         ACCT 50967‐08               LOS ANGELES        CA   90084‐5484       US                     150.15
  EASTERN MUNICIPAL WATER DISTRICT      PO BOX 845484                         ACCT 236874‐03              LOS ANGELES        CA   90084‐5484       US                   3,189.50
  EASTERN MUNICPAL WATER DISTRICT       PO BOX 845484                         ACCT 236876‐03              LOS ANGELES        CA   90084‐5484       US                       43.47
  EASTERN MUNICPAL WATER DISTRICT       PO BOX 845484                         ACCT 236875‐03              LO ANGELES         CA   90084‐5484       US                     116.77
  EL PASO ELECTRIC                      P.O. BOX 650801                                                   DALLAS             TX   75265‐0801       US                       92.13
  EL PASO ELECTRIC                      P.O. BOX 650801                                                   DALLAS             TX   75265‐0801       US                     437.67
  EL PASO ELECTRIC                      P.O. BOX 650801                                                   DALLAS             TX   75265‐0801       US                     713.82


Page 7                                                                                                                                                   Case number: 18‐11801 (LSS)
                                           Case 18-11801-JTD   Doc 1295-1       Filed 02/12/19   Page 10 of 24
                                                                   J&M Sales, Inc.
                                                                  Post ‐Petition AP


  Vendor Name                     Address                       Address 2                  City            State   ZIP         Country               Total
  EL PASO ELECTRIC                PO BOX 650801                 ACCT 6087910000            DALLAS             TX   75265‐0801      US                     936.47
  EL PASO ELECTRIC                PO BOX 650801                 ACCT 8087910000            DALLAS             TX   75265‐0801      US                     971.29
  EL PASO ELECTRIC                PO BOX 650801                 ACCT 8216310000            DALLAS             TX   75265‐0801      US                   1,247.68
  EL PASO ELECTRIC                PO BOX 65081                  ACCT 7078910000            DALLAS             TX   75265‐0801      US                   1,248.10
  EL PASO ELECTRIC                P.O. BOX 650801                                          DALLAS             TX   75265‐0801      US                   1,757.91
  EL PASO ELECTRIC                PO BOX 650801                 ACCT 5242230000            DALLAS             TX   75265‐0801      US                   2,486.51
  EL PASO ELECTRIC                PO BOX 650801                 ACCT 6498520000            DALLAS             TX   75265‐0801      US                   2,725.05
  EL PASO ELECTRIC                PO BOX 650801                 ACCT 4132520837            DALLAS             TX   75265‐0801      US                   4,851.84
  EL PASO ELECTRIC                PO BOX 650801                 ACCT 791490000             DALLAS             TX   75265‐0801      US                   5,443.33
  EL PASO WATER                   PO BOX 511                    ACCT 40‐6281.303           EL PASO            TX   79961‐0511      US                    (133.67)
  EL PASO WATER                   PO BOX 511                    ACCT 62‐2429.302           EL PASO            TX   79961‐0511      US                     214.09
  EL PASO WATER UTILITIES         PO BOX 511                    ACCT 20‐8286.304           EL PASO            TX   79961‐0511      US                     137.38
  ELIS FOOTWEAR GROUP             28 WEST 36TH ST                                          NEW YORK           NY       10018       US                 (55,170.00)
  ELIZABETHTOWN GAS               PO BOX 5412                                              CAROL STREAM       IL   60197‐5412      US                      16.85
  EMANUEL OFF PRICE INC.          1050 S. HOLT AVE              APT 201                    LOS ANGELES        CA       90035       US                  34,212.00
  ENTERPRISE FLEET MANAGEMENT     CUSTOMER BILLING              PO BOX 800089              KANSAS CITY       MO    64180‐0089      US                  26,555.85
  ENVYSION INC                    PO BOX 46138                                             HOUSTON            TX       77210       US                    (251.10)
  EQUIFAX                         4076 PAYSPHERE CIRCLE                                    CHICAGO            IL       60674       US                   2,856.73
  ESQUIRE FOOTWEAR LLC            385 FIFTH AVE 2ND FLR                                    NEW YORK           NY       10016       US                  (1,794.00)
  ESSENTIALS NEW YORK LLC         1431 BROADWAY                                            NEW YORK           NY       10018       US                    (624.00)
  ET ENTERPRISES                  243 VETERANS BLVD                                        CARLSTADT          NJ        7072       US                  31,932.00
  EVERSOURCE                      PO BOX 660753                 ACCT 2597 941 1037         DALLAS             TX   75266‐0753      US                     453.06
  EVERSOURCE                      PO BOX 660753                 STR 546 ACCT               DALLAS             TX   75266‐0753      US                   2,196.14
  EVERSOURCE                      PO BOX 56002                  ACCT 51398258053           BOSTON            MA     02205‐6002     US                   4,930.22
  EVERSOURCE                      PO BOX 56005                  ACCT 54836258095           BOSTON            MA     02205‐6005     US                   7,958.75
  EVERSOURCE                      PO BOX 56005                  ACCT# 54436258099          BOSTON            MA     02205‐6005     US                   8,619.97
  EVERSOURCE                      PO BOX 56007                  ACCT 25979411037           BOSTON            MA     02205‐6007     US                   8,869.74
  EVERSOURCE                      PO BOX 56007                  ACCT 27349710064           BOSTON            MA     02205‐6007     US                   9,914.61
  EVERSOURCE ENERGY               PO BOX 660753                 ACCT 27349690100           DALLAS             TX   75266‐0753      US                   1,642.25
  F.E. MORGAN INC                 FIRE PROTECTION ‐ NORTH       2165 SHERMER ROAD UNIT D   NORTHBROOK         IL       60062       US                      82.50
  FEDEX‐PASADENA POST             PO BOX 7221                                              PASADENA           CA    91109‐7321     US                   9,527.80
  FIDELITY FIRE                   PO BOX 8461                                              REDLANDS           CA       92375       US                     625.00
  FIREFORCE INC                   123 ROOSEVELT AVE                                        NATIONAL CITY      CA       91950       US                      49.50
  FLORIDA POWER & LIGHT COMPANY   FPL                           GENERAL MAIL FACILITY      MIAMI              FL   33188‐0001      US                     288.51
  FLORIDA POWER & LIGHT COMPANY   FPL                           GENERAL MAIL FACILITY      MIAMI              FL   33188‐0001      US                   1,135.71
  FLORIDA POWER & LIGHT COMPANY   FPL                           GENERAL MAIL FACILITY      MIAMI              FL   33188‐0001      US                   1,344.71
  FLORIDA POWER & LIGHT COMPANY   FPL                           GENERAL MAIL FACILITY      MIAMI              FL   33188‐0001      US                   1,431.75
  FLORIDA POWER & LIGHT COMPANY   FPL                           GENERAL MAIL FACILITY      MIAMI              FL   33188‐0001      US                   3,273.59
  FLORIDA POWER & LIGHT COMPANY   FPL                           GENERAL MAIL FACILITY      MIAMI              FL   33188‐0001      US                   5,543.31
  FONTANA WATER COMPANY           PO BOX 5970                                              EL MONTE           CA    91734‐1970     US                     217.27
  FOOTWEAR BUSINESS DEV           4341 BALDWIN AVE                                         EL MONTE           CA       91731       US                  (1,788.00)
  FORSGATE INDUSTRIAL COMPLEX     400 HOLLISTER ROAD                                       TETERBORO          NJ        7608       US                104,417.92


Page 8                                                                                                                                   Case number: 18‐11801 (LSS)
                                           Case 18-11801-JTD       Doc 1295-1     Filed 02/12/19     Page 11 of 24
                                                                       J&M Sales, Inc.
                                                                      Post ‐Petition AP


  Vendor Name                      Address                          Address 2                    City             State   ZIP          Country               Total
  FORTITUDE                        14251 FIRETONE BLVD              SUITE 100                    LA MIRADA           CA     90638          US                 26,933.00
  FRANCHISE TAX BOARD              PI BOX 942857                                                 SACRAMENTO          CA   94257‐0531       US                     800.00
  FRANK MISSION MARKETPLACE LLC    5850 CANOGA AVENUE               SUITE 650                    WOODLAND HILLS      CA     91367          US                   7,938.62
  FUTURE REPUBLIC                  1424 S MAIN ST                                                LOS ANGELES         CA     90015          US                192,218.45
  GALERIE USA                      3380 LANGLEY DR                                               HEBRON              KY     41048          US                  (1,012.00)
  GALLERIA INT'L                   101 ROUTE 130 S                  GRANT BUILDING‐SUITE 420     CINNAMINSON         NJ      8077          US                  (1,165.00)
  GARDA CL SOUTHWEST INC           2000 NW CORPORATE BLVD                                        BOCA RATON          FL     33431          US                 19,764.50
  GEORGIA NATURAL GAS              PO BOX 71245                     ACCT 003233785‐3251439       CHARLOTTE          NC    28272‐1245       US                     489.71
  GEORGIA NATURAL GAS              PO BOX 71245                                                  CHARLOTTE          NC    28272‐1245       US                     592.35
  GEORGIA POWER                    96 ANNEX                         ACCT 41795‐14066             ATLANTA            GA    30396‐0001       US                   2,566.18
  GEORGIA POWER                    96 ANNEX                         ACCT 35269‐53054             ATLANTA            GA    30396‐0001       US                   2,843.95
  GEORGIA POWER                    96 ANNEX                         ACCT 37059‐63045             ATLANTA            GA    30396‐0001       US                   6,878.24
  GEORGIA POWER                    96 ANNEX                         ACCT 09218‐40379             ATLANTA            GA    30396‐0001       US                   8,416.24
  GEORGIA POWER                    96 ANNEX                         ACCT 08537‐25069             ATLANTA            GA    30396‐0001       US                 13,175.30
  GOLDEN STATE WATER COMPANY       PO BOX 9016                                                   SAN DIMAS           CA   91773‐9016       US                       8.32
  GOLDEN STATE WATER COMPANY       PO BOX 9016                                                   SAN DIMAS           CA   91773‐9016       US                      17.69
  GRANITE TELECOMUNICATIONS        PO BOX 983119                    CLIENT ID #311               BOSTON             MA    02298‐3119       US                   1,670.70
  GRIDLEY MUNICIPAL UTILITIES      685 KENTUCKY STREET                                           GRIDLEY             CA     95948          US                   5,849.00
  HALLOWEEN RESOURCE CENTER INC.   1100 S.COLUMBUS BLVD                                          PHILADELPHIA        PA     19147          US                   3,225.70
  HANDWIN                          FENGXIN 2ND ROAD CHENGHAI                                     SHANTOU            GA        0            US               (106,342.80)
  HARRIS CO FWSD #51               PO BOX 24338                     17088‐2010051102             HOUSTON             TX   77229‐4338       US                      13.82
  HARRIS COUNTY ALARM DETAIL       9418 JENSEN DRIVE                SUITE A                      HOUSTON             TX   77093‐6821       US                      10.00
  HENDERSON FIRE PROTECTION INC    PO BOX 4193                                                   EL PASO             TX     79914          US                     177.31
  HILCO MERCHANT RESOURCES LLC     5 REVERE DRIVE                   SUITE 206                    NORTHBROOK          IL     60062          US                107,631.44
  HIND FASHIONS                    1220 BROADWAY #800                                            NEW YORK            NY     10001          US                   3,000.00
  HIRERIGHT LLC                    PO BOX 847891                                                 DALLAS              TX   75284‐7891       US                 19,464.59
  HOWARD CALIFORNIA PROPERTIES     HIGHLAND PARK, LLC               C/O ADR/PREFERRED BUSINESS PRWOOKLAND HILLS      CA     91364          US                 57,419.35
  HRSD                             PO BOX 37097                     HRSD                         BOONE               IA   50037‐0097       US                      13.47
  HRSD                             PO BOX 37097                                                  BOONE               IA   50037‐0097       US                      64.04
  HUDSON ENERGY SERVICES LLC       P.O. BOX 731137                                               DALLAS              TX   75373‐1137       US                   4,431.67
  HUGHES NETWORK SYSTEMS LLC       PO BOX 64136                                                  BALTIMORE          MD      21264          US                 75,298.10
  HYBRID                           10711 WALKER STREET                                           CYPRESS             CA     90630          US                  (2,159.50)
  IBM CREDIT LLC                   C/O IBM INCOME TAX DEPARTMENT    1 NORTH CASTLE DRIVE         ARMONK              NY     10504          US                 82,930.60
  IMOSHION                         1928 S SANTA FE AVE                                           LOS ANGELES         CA     90021          US                 34,885.00
  IMPERIAL GLASS COMPANY INC       444 NORTH FIRST STREET                                        FRESNO              CA     93702          US                   2,761.02
  IMPERIAL IRRIGATION DISTRICT     PO BOX 937                       333 EAST BARIONI BLVD        IMPERIAL            CA   92251‐0937       US                   5,599.12
  IMPERIAL IRRIGATION DISTRICT     PO BOX 937                       333 EAST BARIONI BLVD        IMPERIAL            CA   92251‐0937       US                   6,838.15
  IMPERIAL IRRIGATION DISTRICT     PO BOX 937                       333 EAST BARIONI BLVD        IMPERIAL            CA   92251‐0937       US                 12,000.00
  INDIO WATER AUTHORITY            P.O. BOX 512490                                               LOS ANGELES         CA   90051‐0490       US                     918.38
  INSTAKEY SECURITY SYSTEMS        7456 WEST 5TH AVE                                             LAKEWOOD           CO      80226          US                      48.61
  INTIMATECO LLC                   463 7AVE ROOM 602                                             NEW YORK            NY     10018          US                  (6,210.00)
  IRON MOUNTAIN                    PO BOX 601002                                                 PASADENA            CA   91189‐1002       US                   2,130.23


Page 9                                                                                                                                           Case number: 18‐11801 (LSS)
                                               Case 18-11801-JTD      Doc 1295-1        Filed 02/12/19   Page 12 of 24
                                                                           J&M Sales, Inc.
                                                                          Post ‐Petition AP


  Vendor Name                         Address                          Address 2                   City            State   ZIP         Country               Total
  IVERIFY                             PO BOX 776146                                                CHICAGO            IL   60677‐6146      US                  28,361.62
  J&W AIR CONDITIONING HEATING &      REFIGERATION                     7917 RIVERTON AVE           SUN VALLEY         CA       91352       US                     685.00
  JAF STATION                         PO BOX 1702                                                  NEW YORK           NY       10116       US                   1,880.76
  JAY'S HANDYMAN                      365 DATE STREET                                              CHULA VISTA        CA       91911       US                     359.00
  JB HUNT                             FILE 98545                                                   LOS ANGELES        CA    90074‐8545     US                       50.00
  JEFF BAZYLER & ASSOCIATES INC       1000 WILSHIRE BLVD.              SUITE 230                   LOS ANGELES        CA       90017       US                  15,852.65
  JESCO                               37 WEST 37YH ST #305                                         NEW YORK           NY   10018‐6225      US                  21,384.00
  JESSE BAUTISTA                      LAWN MOWING SERVICE              401 BYRON                   FORT WORTH         TX       76114       US                     240.00
  JESUS MARTINEZ LIGHTING SERVICE     CORP                             1901 SW 83 AVE              MIAMI              FL       33155       US                     400.00
  JIREH LANDSCAPING & TREE SERVICE    61 THOREAU DRIVE                                             PLAINSBORO         NJ        8536       US                   4,160.00
  JOE'S / STAR DENIM SALES            31 WEST 34TH STREET 4TH FLOOR                                NEW YORK           NY       10001       US                  18,926.25
  JOHN ALLEN MARTONE                  DBA KCJ ELECTRIC CO              517 MOONSHINE HILL LOOP     HUMBLE             TX       77338       US                   5,274.91
  JOHNSON CONTROLS FIRE PROTECTION LP DEPT CH 10320                                                PALATINE           IL   60055‐0320      US                     689.39
  JOHNSON CONTROLS SECURITY SOLUTIONSPO BOX 371967                                                 PITTSBURGH         PA   15250‐7967      US                   2,042.32
  JORGE PELAEZ                        345 MARIPOSA STREET                                          FRESNO             CA       93706       US                   3,129.00
  JOSE PEREZ‐ACH                      1102 WEST EAGLE                                              PHARR              TX       78577       US                      (42.00)
  JOSMO SHOES CORP                    601 59TH STREET                                              WEST NEW YORK      NJ        7093       US                  34,920.00
  KAISER FOUNDATION COBRA POST        FILE 5915                                                    LOS ANGELES        CA    90074‐5915     US                   1,059.64
  KAISER FOUNDATION‐NORTH             PO BOX 80204                                                 LOS ANGELES        CA    90080‐0204     US                   9,861.45
  KAISER FOUNDATION‐SOUTH             PO BOX 23758                                                 SAN DIEGO          CA    92193‐3758     US                112,927.22
  KALIBER EXPORTS                     21117 SAN JOSE ST                                            CHATSWORTH         CA       91311       US                  13,080.00
  KARMA KREATIONS                     1630 S GROVE AVE #B                                          ONTARIO            CA       91761       US                   7,680.60
  KENNETH CHAVEZ‐POST                 5831 MAUER RD                                                LAS CRUCES        NM        88005       US                   1,194.88
  KERMAN PROTECTION SYSTEMS INC       505 EIGHTH AVENUE                SUITE 1006                  NEW YORK           NY       10018       US                   1,764.76
  KHRISH TRADING LLC                  1502 SANTEE ST                                               LOS ANGELES        CA     ZIP CODE      US                  12,528.00
  KIDS CREATION                       252 WEST 38TH ST                 RM 1006                     NEW YORK           NY       10018       US                 (31,020.00)
  KISSIMMEE UTILITY AUTHORITY         PO BOX 850001                                                ORLANDO            FL   32885‐0096      US                   1,953.27
  LA DWP                              PO BOX 30808                                                 LOS ANGELES        CA    90030‐0808     US                     129.64
  LA DWP                              P.O. BOX 30808                                               LOS ANGELE         CA    90030‐0808     US                     344.67
  LA DWP                              P.O. BOX 30808                                               LOS ANGELES        CA    90030‐0808     US                   2,510.68
  LA DWP                              P.O. BOX 30808                                               LOS ANGELES        CA    90030‐0808     US                   4,826.64
  LA DWP                              P.O. BOX 30808                                               LOS ANGELES        CA    90030‐0808     US                   5,797.98
  LA DWP                              P.P. BOX 30808                                               LOS ANGELES        CA    90030‐0808     US                   6,402.63
  LADWP                               PO BOX 30808                                                 LOS ANGELES        CA    90030‐0808     US                     109.96
  LADWP                               PO BOX 30808                                                 LOS ANGELES        CA       90030       US                   1,617.57
  LADWP                               PO BOX 30808                     ACCT 435 260 2524           LOS ANGELES        CA    90030‐0808     US                   1,963.13
  LADWP                               PO BOX 30808                     ACCT 427 120 0000           LOS ANGELES        CA    90030‐0808     US                   2,915.46
  LAKE APOPKA NATURAL GAS DISTRICT    PO BOX 850001                    ACCT 520743                 ORLANDO            FL   32885‐0023      US                       80.02
  LATI                                2041 MCDONALD AVE                                            BROOKLYN           NY       11223       US                  55,296.00
  LEG APPAREL                         65 RAILROAD AVE.,                SUITE #4                    RIDGEFIELD         NJ        7657       US                  93,797.91
  LEONARD RUBIN ASSOCIATES            1270 BROADWAY                                                NEW YORK           NY       10001       US                  44,556.00
  LEVEL 3 COMMUNICATIONS LLC          PO BOX 910182                                                DENVER            CO    80291‐0182      US                   3,366.24


Page 10                                                                                                                                          Case number: 18‐11801 (LSS)
                                                Case 18-11801-JTD     Doc 1295-1       Filed 02/12/19   Page 13 of 24
                                                                          J&M Sales, Inc.
                                                                         Post ‐Petition AP


  Vendor Name                       Address                            Address 2                  City              State   ZIP          Country               Total
  LINEN HOUSE CORP.                 14635 HARTSOOK STREET                                         LOS ANGELES          CA     91403          US                   5,934.25
  LOLLYTOGS                         321 HERROD BLVD                                               DAYTON               NJ      8810          US                 (15,010.40)
  LOS ANGELES DEPT OF WATER & POWER PO BOX 30808                       ACCT 4277186543            LOS ANGELES          CA   90030‐0808       US                   7,794.17
  LVVWD                             PO BOX 2921                                                   PHOENIX              AZ   85062‐2921       US                     804.59
  M&A LOGISTICS SERVICES            444 UAY AVE UNIT 6                                            WILMINGTON           CA     90744          US                   3,800.00
  MAC LOGISTICS                     3 GARNET LANE                                                 FREEHOLD             NJ      7728          US                  36,300.00
  MAC WHOLESALE INC                 PO BOX 480                                                    EAST BRIDGEWATER    MA       2333          US                   9,892.00
  MAILFINANCE A NEOPOST USA COMPANY 478 WHEELERS FARMS RD                                         MILFORD              CT      6461          US                     651.30
  MAINTAINCO INC                    65 EAST LEUNING ST                                            SOUTH HACKENSACK     NJ   07606‐0385       US                  11,019.66
  MASSACHUSETTS DEPARTMENT OF REVEN PO BOX 7025                                                   BOSTON              MA       2204          US                   9,093.00
  MAXY TRADING D/B/A RED FOX        300‐1E STATE, RT 17 S.                                        LODI                 NJ      7644          US                  48,969.60
  MCM PT. MARGA CHEETAH MANUFACTUR JL DURI SELATAN RAYA NO. 15                                    JAKARTA 11270               11270                              69,007.95
  MED‐LEGAL LLC                     PO BOX 1288                                                   WEST COVINA          CA     91793          US                      30.00
  METRO EXPORTS                     206‐208, New East Ocean Centre,    9 Science Museum Road,     T.S.T., Kowloon                0           HK                258,435.60
  METRO FIRE AND SAFETY             2733 VIA ORANGE WAY                SUITE 103                  SPRING VALLEY        CA     91978          US                     866.60
  METRO FIRE EQUIPMENT INC          63 SOUTH HAMILTON PLACE                                       GILBERT              AZ     85233          US                     436.50
  METROPOLITAN LOFT                 15001 S FIGUEROA STREET                                       GARDENA              CA     90248          US                   6,491.40
  METTEL                            55 WATER ST                        31ST FLOOR                 NEW YORK             NY     10041          US                   3,234.75
  MINER FLEET MANAGEMENT GROUP      17319 SAN PEDRO                    STR. 500                   SAN ANTONIO          TX     78232          US                  15,513.58
  MOBILE MINI                       TEXAS LIMITED PARTNERSHIP          PO BOX 79149               PHOENIZ              AZ   85062‐9149       US                   1,551.77
  MODESTO/MERCED COMMERCIAL SWEEPEPO BOX 1396                                                     ATWATER              CA     95301          US                     700.00
  MOHR AFFINITY LLC                 DBA LAKE ELSINORE OUTLETS          DEPT LA 23822              PASADENA             CA   91185‐3898       US                   2,917.32
  MONTAGE INT.                      110 EAST 9TH STREET #A443                                     LOS ANGELES          CA   90079‐1443       US                  59,040.00
  MONTE VISTA WATER DISTRICT        PO BOX 71                          10575 CENTRAL AVE          MONTCLAIR            CA   91763‐0071       US                     521.00
  MULITEX LIMITED                   918 CHEUNG SHA WAN RD.             9/F ANGEL TOWER            KOWLOON, HONG KON              0           HK                132,176.70
  NATIONAL FUEL                     PO BOX 371835                      ACCT 841476001             PITTSBURGH           PA   15250‐7835       US                   2,268.32
  NATIONAL GRID                     P.O. BOX 11735                                                NEWARK               NJ   07101‐4735       US                      41.71
  NATIONAL GRID                     PO BOX 11735                                                  NEWARK               NJ   07101‐4735       US                     248.67
  NATIONAL GRID                     PO BOX 11742                                                  NEWARK               NJ   07101‐4742       US                   3,313.56
  NATIONAL GRID                     PO BOX 11737                                                  NEWARK               NJ   07101‐4737       US                   3,843.92
  NATIONAL GRID                     PO BOX 11742                                                  NEWARK               NJ   07101‐4742       US                   8,070.51
  NATIONAL GRID                     PO BOX 11742                                                  NEWARK               NJ   07101‐4742       US                   9,049.11
  NATIONAL GRID                     PO BOX 11742                                                  NEWARK               NJ   07101‐4742       US                  10,039.62
  NATIONWIDE SECURITY SERVICE INC   208 BROADWAY                                                  MALDEN              MA       2148          US                  21,876.25
  NEOPOST‐NEOFUNDS                  PO BOX 30193                                                  TAMPA                FL   33630‐3193       US                     402.26
  NEW JERSEY DIVISION OF TAXATION   REVENUE PROCESSING CENTER          CORPORATION BUSINESS TAX   TRENTON              NJ   08646‐0257       US                     846.00
  NEW MEXICO GAS COMPANY            PO BOX 27885                       ACCT 116225467‐0355045‐9   ALBUQUERQUE         NM    87125‐7885       US                      23.13
  NEW MEXICO GAS COMPANY            PO BOX 27885                       ACCT 116225467‐0792215‐7   ALBQUERQUE          NM    87125‐7885       US                     180.87
  NEW MEXICO GAS COMPANY            PO BOX 27885                       ACCT 116225467‐0542630‐3   ALBUQUERQUE         NM    87125‐7885       US                     288.12
  NEW MEXICO GAS COMPANY            PO BOX 27885                       ACCT 116225467‐0852264‐9   ALBUQUERQUE         NM    87125‐7885       US                     341.05
  NICOR GAS                         PO BOX 5407                                                   CAROL STREAM         IL   60197‐5407       US                     119.90
  NICOR GAS                         PO BOX 5407                                                   CAROL STREAM         IL   60197‐5407       US                     119.98


Page 11                                                                                                                                            Case number: 18‐11801 (LSS)
                                             Case 18-11801-JTD            Doc 1295-1     Filed 02/12/19     Page 14 of 24
                                                                              J&M Sales, Inc.
                                                                             Post ‐Petition AP


  Vendor Name                       Address                                Address 2                   City              State   ZIP         Country               Total
  NICOR GAS                         PO BOX 5407                                                        CAROL STREAM         IL   60197‐5407      US                     154.74
  NICOR GAS                         PO BOX 5407                                                        CAROL STREAM         IL   60197‐5407      US                     184.93
  NICOR GAS                         PO BOX 5407                                                        CAROL STREAM         IL   60197‐5407      US                   1,434.63
  NIPSCO                            PO BOX 13007                                                       MERRILLVILLE         IN   46411‐3007      US                  10,793.67
  NORTHEAST TECH COMPACTION LLC     RECYCLING EQUIPMENT CORP               1 WATERWORKS ROAD           OLD BRIDGE           NJ        8857       US                   1,000.00
  NV ENERGY                         480 N NELLIS BLVD C C 2C               ACCT 3000352288413535388    LAS VEGAS           NV        89110       US                      97.57
  NV ENERGY                         PO BOX 30150                           ACCT 3000352288421717986    NORTH LAS VEGAS     NV    89520‐3150      US                     945.66
  NV ENERGY                         PO BOX 30150                           ACCT# 3000352288411084264   RENO                NV    89520‐3150      US                   1,268.44
  NV ENERGY                         PO BOX 30150                           ACCT 3000352288413781016    RENO                NV    89520‐3150      US                   1,709.95
  NV ENERGY                         PO BOX 30150                           ACCT 3000352288420664577    RENO                NV    89520‐3150      US                   2,307.72
  NV ENERGY                         PO BOX 30073                           ACCT 1000292087405666218    RENO                NV    89520‐3073      US                   3,469.97
  NV ENERGY                         1150 E. WILLIAM ST                                                 CARSON CITY         NV        89701       US                   7,853.74
  OCEANIC TRADING COMPANY           1006 ELEVENTH AVENUE                                               NEPTUNE              NJ   07753‐5174      US                136,596.00
  OKLAHOMA GAS & ELECTRIC SERVICE   PO BOX 24990                           ACCT 131175274‐3            OKLAHOMA CITY       OK    73124‐0990      US                     725.11
  OKLAHOMA NATURAL GAS COMPANY      PO BOX 219296                          ACCT 213137940129378409     KANSAS CITY         MO    64121‐9296      US                     496.89
  OPPIDAN LLC                       C/O EXCEL PROPERTY MGMT SERVICES, I    PO BOX 2027                 LONG BEACH           CA       90801       US                  23,531.36
  ORLY SHOE                         15 WEST 34TH ST 7TH FLOOR                                          NEW YORK             NY       10001       US                  (3,135.00)
  OTIS ELEVATOR CPMPANY             DEPT. LA 21684                                                     PASADENA             CA    91185‐1684     US                   1,232.08
  PACIFIC GAS & ELECTRIC            BOX 997300                             ACCT 9399815556‐3           SACRAMENTO           CA    95899‐7300     US                      82.71
  PACIFIC GAS & ELECTRIC            BOX 997300                                                         SACRAMENTO           CA    95899‐7300     US                     171.21
  PACIFIC GAS & ELECTRIC            BOX 997300                                                         SACRAMENTO           CA    95899‐7300     US                     191.57
  PACIFIC GAS & ELECTRIC            BOX 997300                             PG&E                        SACRAMENTO           CA    95899‐7300     US                   2,548.13
  PACIFIC GAS & ELECTRIC            PO BOX 997300                                                      SACRAMENTO           CA    95899‐7300     US                   3,262.87
  PACIFIC GAS & ELECTRIC            BOX 997300                             ACCT 2600302296‐4           SACRAMENTO           CA    95899‐7300     US                   3,425.41
  PACIFIC GAS & ELECTRIC            BOX 997300                             ACCT 1969004388‐0           SACRAMENTO           CA    95899‐7300     US                   5,997.10
  PACIFIC GAS & ELECTRIC            BOX 997300                                                         SACRAMENTO           CA    95899‐7300     US                   6,381.47
  PACIFIC GAS & ELECTRIC            BOX 997300                                                         SACRAMENTO           CA    95899‐7300     US                   7,028.12
  PACIFIC GAS & ELECTRIC            BOX 997300                                                         SACRAMENTO           CA    95899‐7300     US                   7,863.26
  PACIFIC GAS & ELECTRIC            BOX 997300                             ACCT 2419186196‐2           SACRAMENTO           CA    95899‐7300     US                   9,805.86
  PACIFIC GAS & ELECTRIC            BOX 997300                             ACCT 0612633198‐9           SACRAMENTO           CA    95899‐7300     US                  10,438.72
  PACIFIC GAS & ELECTRIC            BOX 997300                                                         SACRAMENTO           CA    95899‐7300     US                  25,348.69
  PACIFIC GAS & ENERGY              BOX 997300                             ACCT 8428486194‐9           SACRAMENTO           CA    95899‐7300     US                   1,844.53
  PACIFIC GAS & ENERGY              BOX 997300                                                         SACRAMENTO           CA    95899‐7300     US                   4,311.05
  PANTIES PLUS INC.                 320 FIFTH AVE.                         2ND FLOOR                   NEW YORK             NY       10001       US                 (11,436.00)
  PEGASUS MARITIME INC              535 N. BRAND BLVD                      SUITE 400                   GELNDALE             CA       91203       US                     255.00
  PENNSYLVANIA AMERICAN WATER       PO BOX 371412                          ACCT 1024‐210032633419      PITTSBURGH           PA    15250‐7412     US                     382.15
  PENSKE TRUCK LEASING CO. LP       PO BOX 7429                                                        PASADENA             CA    91109‐7429     US                  22,334.40
  PEOPLES                           PO BOX 644760                                                      PITTSBURGH           PA    15264‐4760     US                      44.49
  PEOPLES                           PO BOX 644760                                                      PITTSBURGH           PA    15264‐4760     US                     188.60
  PEOPLES GAS                       PO BOX 2968                                                        MILWAUKEE            WI   53201‐2968      US                     341.86
  PEPCO                             PO BOX 13608                           ACCT 50014563329            PHILADELPHIA         PA       19101       US                   7,763.32
  PG & E                            PO BOX 99730                           ACCT#                       SACRAMENTO           CA       95899       US                   2,262.02


Page 12                                                                                                                                                Case number: 18‐11801 (LSS)
                                               Case 18-11801-JTD   Doc 1295-1      Filed 02/12/19   Page 15 of 24
                                                                       J&M Sales, Inc.
                                                                      Post ‐Petition AP


  Vendor Name                         Address                       Address 2                  City            State   ZIP          Country               Total
  PG & E                              PO BOX 997300                 ACCT 8811271996‐3          SACRAMENTO         CA     95899          US                  2,981.57
  PG & E                              PO BOX 997300                 ACCT#                      SACRAMENTO         CA   95899‐7300       US                  3,809.01
  PG & E                              PO BOX 997300                 ACCT#                      SACRAMENTO         CA   95899‐7300       US                  8,337.21
  PG & E                              PO BOX 997300                 ACCT#                      SACRAMENTO         CA   95899‐7300       US                 19,547.89
  PG & E                              BOX 997300                                               SACRAMENTO         CA   95899‐7300       US                    152.13
  PG & E                              BOX 997300                                               SACRAMENTO         CA   95899‐7300       US                    167.12
  PG & E                              BOX 997300                                               SACRAMENTO         CA   95899‐7300       US                    230.68
  PG & E                              BOX 997300                                               SACRAMENTO         CA   95899‐7300       US                  2,345.65
  PG & E                              BOX 997300                                               SACRAMENTO         CA   95899‐7300       US                  2,810.11
  PG & E                              BOX 997300                                               SACRAMENTO         CA   95899‐7300       US                 10,228.41
  PHILADELPHIA GAS WORKS              PO BOX 11700                                             NEWARK             NJ   07101‐4700       US                    143.05
  PIEDMONT NATURAL GAS                PO BOX 1246                   ACCT 6003754311006         CHARLOTTE         NC    28201‐1246       US                      98.73
  PIEDMONT NATURAL GAS                PO BOX 1246                   ACCT 4003831895002         CHARLOTTE         NC    28201‐1246       US                    215.45
  PIEDMONT NATURAL GAS                PO BOX 1246                   ACCT 6003754311005         CHARLOTTE         NC    28201‐1246       US                    293.21
  PIEDMONT NATURAL GAS                PO BOX 1246                   ACCT 6003754311004         CHARLOTTE         NC    28201‐1246       US                    562.44
  PIEDMONT NATURAL GAS                PO BOX 1246                   ACCT 3003753375002         CHARLOTTE         NC    28201‐1246       US                    686.49
  PIEDMONT NATURAL GAS                PO BOX 1246                                              CHARLOTTE         NC    28201‐1246       US                    951.36
  PNM                                 PO BOX 27900                                             ALBUQUERQUE       NM    87125‐7900       US                    876.43
  PNM                                 PO BOX 27900                                             ALBUQUERQUE       NM    87125‐7900       US                  1,996.84
  PROTECH STAFFING                    1737 ATLANTA AVE              SUITE H2‐B                 RIVERSIDE          CA     92507          US                131,383.52
  PROTECTION ONE                      PO BOX 872987                                            KANSAS CITY       MO    64187‐2987       US                    814.30
  PSE&G CO                            PO BOX 14444                  ACCT 4249654109            NEW BRUNSWICK      NJ   08906‐4444       US                 17,532.25
  PSE&G CO                            PO BOX 14444                  ACCT 7406473001            NEW BRUNSWICK      NJ   08906‐4444       US                 18,625.02
  PSEGLI                              PO BOX 888                    ACCT# 1156010005           HICKSVILLE         NY   11802‐0888       US                  3,302.58
  PSNC ENERGY                         PO BOX 100256                 ACCT 1‐2101‐1746‐6358      COLUMBIA           SC   29202‐3256       US                      57.14
  PSNC ENERGY                         PO BOX 100256                                            COLUMBIA           SC   29202‐3256       US                      96.57
  PSNC ENERGY                         PO BOX 100256                 ACCT 2‐2101‐1746‐6260      COLUMBIA           SC   29202‐3256       US                  2,251.22
  PUBLIC SERVICE ELECTRIC & GAS CO.   PO BOX 14444                                             NEW BRUNSWICK      NJ   08906‐4444       US                  7,142.53
  PUBLIC WORKS COMMISSION             PO BOX 7000                                              FAYETTEVILLE      NC    28302‐7000       US                    380.72
  RAINES ELECTRIC                     PO BOX 2969                                              VICTORVILLE        CA     92393          US                    213.00
  REAL TIME BROS. HEATING & AIR       CONDITIONING                  12900A GARDEN GROVE BLVD   GARDEN GROVE       CA     92843          US                  2,100.00
  REGENCY FIRE & SECURITY SERVICES    7651 DENSMORE AVE.                                       VAN NUYS           CA     91406          US                    953.75
  RELIANT                             PO BOX 650475                                            DALLAS             TX   75265‐0476       US                  2,400.67
  RELIANT DEPT 0954                   PO BOX 120954                                            DALLAS             TX   75312‐0954       US                  1,248.12
  RELIANT DEPT 0954                   PO BOX 120954                                            DALLAS             TX   75312‐0954       US                  5,767.27
  RELIANT DEPT 0954                   PO BOX DALLAS 120954                                     DALLAS             TX   75312‐0954       US                  3,913.28
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                 RELIANT, DEPT 0954         DALLAS             TX   75312‐0954       US                    855.57
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                 RELIANT, DEPT 0954         DALLAS             TX   75312‐0954       US                  1,101.45
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                 RELIANT, DEPT 0954         DALLAS             TX   75312‐0954       US                  1,335.65
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                 RELIANT, DEPT 0954         DALLAS             TX   75312‐0954       US                  1,631.35
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                 RELIANT, DEPT 0954         DALLAS             TX   75312‐0954       US                  1,658.38
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                 RELIANT, DEPT 0954         DALLAS             TX   75312‐0954       US                  1,781.27


Page 13                                                                                                                                       Case number: 18‐11801 (LSS)
                                               Case 18-11801-JTD      Doc 1295-1       Filed 02/12/19   Page 16 of 24
                                                                          J&M Sales, Inc.
                                                                         Post ‐Petition AP


  Vendor Name                         Address                          Address 2                  City            State   ZIP         Country               Total
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  1,935.44
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  2,052.98
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  2,239.45
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  2,302.49
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  2,346.71
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  2,392.96
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  2,485.42
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  2,537.70
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    ACCT 7406652‐5             DALLAS             TX   75312‐0954      US                  2,558.90
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  2,651.55
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  3,057.32
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  3,079.76
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  3,109.91
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  3,375.53
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  3,484.76
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  3,709.90
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  3,776.06
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    ACCT 7972068‐8             DALLAS             TX   75312‐0954      US                  3,819.40
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  4,116.82
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  4,596.01
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  4,644.54
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  4,766.65
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    ACCT 6972055‐5             DALLAS             TX   75312‐0954      US                  5,149.23
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  5,337.11
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  5,486.51
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  5,564.77
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 120954       DALLAS             TX   75312‐0954      US                  5,990.79
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT DEPT, 0954         DALLAS             TX   75312‐0954      US                  6,810.88
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  7,176.23
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  7,413.59
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                  8,250.51
  RELIANT ENERGY SOLUTIONS            PO BOX 120954                    RELIANT, DEPT 0954         DALLAS             TX   75312‐0954      US                 13,268.49
  REMINGTON PURE                      PO BOX 660579                                               DALLAS             TX   75266‐0579      US                    796.71
  REPBULIC SERVICES                   PO BOX 78040                                                PHOENIX            AZ    85062‐8040     US                 65,404.17
  RETAIL CENTER PARTNERS LTD          NORTH MESA II                    PO BOX 849138              LOS ANGELES        CA    90084‐9138     US                  9,979.84
  RG&E                                PO BOX 847813                                               BOSTON            MA     02284‐7813     US                  5,405.11
  RIALTO WATER SERVICES               PO BOX 60450                     ACCT 021‐0185‐05           LOS ANGELES        CA    90060‐0450     US                    146.98
  ROPERS MAJESKI KOHN & BENTLEY       1001 MARSHALL STREET             SUITE 500                  REDWOOD CITY       CA    94063‐2052     US                  9,819.78
  ROSENDO FIRE PROTECTION             3980 GLEASON ST                                             LOS ANGELES        CA       90063       US                  1,500.00
  ROTO ROOTER PLUMBING SERVICE‐ILINOS 5672 COLLECTIONS CENTER DRIVE                               CHICAGO            IL   60693‐0056      US                  2,023.43
  SA MODE                             110 EAST 9TH STREET #A1157                                  LOS ANGELES        CA       90079       US                 60,000.00
  SACRAMENTO SUBURBAN WATER DISTRICTPO BOX 1420                                                   SUISUN CITY        CA    94585‐4420     US                    748.95


Page 14                                                                                                                                         Case number: 18‐11801 (LSS)
                                               Case 18-11801-JTD       Doc 1295-1        Filed 02/12/19   Page 17 of 24
                                                                            J&M Sales, Inc.
                                                                           Post ‐Petition AP


  Vendor Name                         Address                           Address 2                   City               State   ZIP          Country               Total
  SAL BOLANOS INC                     DBA BUENA VISTA LANDSCAPE         PO BOX 28307                FRESNO                CA     93729          US                     503.23
  SALINAS FALSE ALARM REDUCTION PROGR PO BOX 748187                                                 LOS ANGELES           CA   90074‐8187       US                     163.50
  SALLYPORT COMMERCIAL FINANCE LLC PO BOX 4776                          DEPT 200                    HOUSTON               TX   77210‐4776       US                 38,471.20
  SALT RIVER FRACTURES                PO BOX 80062                      ACCT 442‐627‐002            PRESCOTT              AZ   86304‐8062       US                     329.88
  SALT RIVER PROJECT                  PO BOX 80062                      ACCT 001‐386‐000            PRESCOTT              AZ   86304‐8062       US                     272.82
  SALT RIVER PROJECT                  PO BOX 80062                      ACCT 796‐277‐004            PRESCOTT              AZ   86304‐8062       US                     854.43
  SALT RIVER PROJECT                  PO BOX 80062                      ACCT 093‐727‐008            PRESCOTT              AZ   86304‐8062       US                   2,480.71
  SALT RIVER PROJECT                  PO BOX 80062                      ACCT 897‐727‐007            PRESCOTT              AZ   86304‐8062       US                   2,639.65
  SALT RIVER PROJECT                  PO BOX 80062                      ACCT 473‐727‐008            PRESCOTT              AZ   86304‐8062       US                   3,114.56
  SAMPLE ENTERPRISES INC              3020 E LOCUST STREET                                          LAREDO                TX   78043‐1429       US                     160.00
  SAN ANTONIO POLICE DEPARTMENT       ALARM UNIT                        PO BOX 839948               SAN ANTONIO           TX   78283‐3948       US                     100.00
  SAN ANTONIO WATER SYSTEM            P.O. BOX 2990                                                 SAN ANTONIO           TX   78299‐2990       US                      43.98
  SAN ANTONIO WATER SYSTEM            P.O. BOX 2990                                                 SAN ANTONIO           TX   78299‐2990       US                     117.70
  SAN DIEGO GAS & ELECTRIC            PO BOX 25111                      ACCT 95596326195            SANTA ANA             CA   92799‐5111       US                  (1,435.19)
  SAN DIEGO GAS & ELECTRIC            PO BOX 25111                      ACCT 28096348682            SANTA ANA             CA   92799‐5111       US                    (148.29)
  SAN DIEGO GAS & ELECTRIC            PO BOX 25111                      ACCT 20322942701            SANTA ANA             CA   92799‐5111       US                     107.53
  SAN DIEGO GAS & ELECTRIC            PO BOX 25111                                                  SANTA ANA             CA   92799‐5111       US                   1,149.18
  SAN DIEGO GAS & ELECTRIC            PO BOX 25111                      ACCT 60448116509            SANTA ANA             CA   92799‐5111       US                   1,413.94
  SAN DIEGO GAS & ELECTRIC            PO BOX 25111                      ACCT 80748678040            SANTA ANA             CA   92799‐5111       US                   3,002.92
  SAN DIEGO GAS & ELECTRIC            PO BOX 25111                      ACCT 36044451086            SANTA ANA             CA   92799‐5111       US                   3,522.23
  SAN DIEGO GAS & ELECTRIC            PO BOX 25111                      ACCT 08462670984            SANTA ANA             CA   92799‐5111       US                   3,777.90
  SAN FRANCISCO TAX COLLECTOR         BUNISNESS TAX SECTION             PO BOX 7425                 SAN FRANCISCO         CA   94120‐7425       US                   1,828.18
  SAN JOSE WATER COMPANY              110 W TAYLOR ST                                               SAN JOSE              CA   95110‐2131       US                      61.24
  SAN JOSE WATER COMPANY              110 W. TALOR ST                                               SAN JOSE              CA   95110‐2131       US                   1,636.21
  SASHA HANDBAGS                      10 WEST 33RD STREET #418                                      NEW YORK              NY   10001‐3306       US                  (6,300.00)
  SCE&G                               PO BOX 100255                     ACCT 7‐2101‐1746‐5575       COLUMBIA              SC   29202‐3255       US                   3,547.92
  SECRET LACE                         1450 BROADWAY, 21ST FLOOR                                     NEW YORK              NY     10018          US               (100,104.00)
  SECRETARY OF STATE ‐ CA             1500 11TH ST                      PO BOX 944230               SACRAMENTO            CA   94244‐2300       US                      50.00
  SELDAT                              28 WEST 37TH STREET                                           NEW YORK              NY     10018          US                 25,050.00
  SELDAT INC                          15 THATCHER ROAD                                              DAYTON                NJ      8810          US                312,730.58
  SELECT CLOTHING CO. INC.            1725 SOUTH MAPLE AVENUE                                       LOS ANGELES           CA     90015          US                 33,066.00
  SELECT EXTERMINATING                332 FRANKLIN AVE                                              FRANKLIN SQUARE       NY     11010          US                   1,360.54
  SELINI                              70 OLD TURNPIKE RD                                            WAYNE                 NJ      7470          US                 28,740.00
  SHARP APPAREL                       2369 E 51ST ST UNIT B                                         VERNON                CA     90058          US                  (1,479.00)
  SIGNAL ONE #189                     WESTERN STATES FIRE PROTECTION    DBA SIGNAL ONE              PHOENIX               AZ     85040          US                     143.71
  SIGNS & DISPLAYS INC                34191 CAMINO CAPISTRANO                                       CAPISTRANO BEACH      CA     92624          US                   1,083.65
  SILVERHAWK DISTRIBUTING             580 NEVADA ST. SUITE F                                        REDLANDS              CA     92373          US                   4,972.50
  SIMPLE ELEGANCE                     474 50TH STREET                                               BROOKLYN              NY     11220          US                  (2,892.00)
  SKJ ENTERPRISES                     1901 E 55TH STREET                                            VERNON                CA     90058          US                122,797.00
  SMART WATER INC                     1 BEEKMAN ROAD                    SUITE 4                     KENDAL PARK           NJ      8824          US                     641.35
  SMUD                                P.O.BOX 15830                                                 SACRAMENTO            CA   95852‐0830       US                   1,033.31
  SMUD                                P.O. BOX 15830                                                SACRAMENTO            CA   95852‐0830       US                   2,003.02


Page 15                                                                                                                                               Case number: 18‐11801 (LSS)
                                               Case 18-11801-JTD        Doc 1295-1      Filed 02/12/19   Page 18 of 24
                                                                            J&M Sales, Inc.
                                                                           Post ‐Petition AP


  Vendor Name                         Address                            Address 2                 City             State   ZIP          Country               Total
  SMUD                                PO BOX 15555                                                 SACRAMENTO          CA     95852          US                  7,888.68
  SMUD                                PO BOX 15555                                                 SACRAMENTO          CA     95852          US                  8,245.05
  SO CAL GAS (660)                    PO BOX C                           ACCT 133 322 9536         MONTEREY PARK       CA   91756‐5111       US                      52.44
  SOCALGAS                            PO BOX C                                                     MONTEREY PARK       CA   91756‐5111       US                      37.72
  SOCALGAS                            PO BOX C                           ACCT 03931684462          MONTEREY PARK       CA   91756‐5111       US                  1,940.00
  SOCO                                A CALIFORNIA LIMITED PARTERSHIP    C/O LUKE MANAGEMENT       HUNTINGTON BEACH    CA     92649          US                 12,051.36
  SONITROL SECURITY SYSTEMS OF CNJ    127 US HIGHWAY 206                 SUITE 23                  HAMILTON            NJ   08610‐4315       US                    202.77
  SOURCE REFRIGERATION AND HVAC INC   145 S STATE COLLEGE BLVD           SUITE 200                 BREA                CA     92821          US                  4,331.51
  SOUTH POLE (WICKED FASHIONS)        222 BRIDGE PLAZA SOUTH                                       FORT LEE            NJ      7024          US                194,742.00
  SOUTHBAY MARKETPLACE HOLDINGS LLC   C/O AMERICAN ASSETS TRUST          11455 EL CAMINO REAL      SAN DIEGO           CA     92130          US                 19,222.57
  SOUTHEAST ELECTRICAL CORPORATION    8248 NW SOUTH RIVER DRIVE                                    MEDLEY              FL     33166          US                    222.50
  SOUTHERN CALIFORNIA ALARM INC       PO BOX 148                                                   NORCO               CA   92860‐018        US                    329.40
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                                                   ROSEMEAD            CA   91772‐0001       US                       7.61
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                                                   ROSEMEAD            CA   91772‐0001       US                    100.93
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐6069‐00        ROSEMEAD            CA   91772‐0001       US                    811.92
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐6068‐88        ROSEMEAD            CA   91772‐0001       US                  1,045.03
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐5925‐15        ROSEMEAD            CA   91772‐0001       US                  1,531.47
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐5926‐07        ROSEMEAD            CA   91772‐0001       US                  1,893.94
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                                                   ROSEMEAD            CA   91772‐0001       US                  1,945.72
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                                                   ROSEMEAD            CA   91772‐0001       US                  2,087.71
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐5925‐20        ROSEMEAD            CA   91772‐0001       US                  2,177.32
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 0‐048‐5925‐49        ROSEMEAD            CA   91772‐0001       US                  2,336.03
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                                                   ROSEMEAD            CA   91772‐0001       US                  2,347.38
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐6068‐92        ROSEMEAD            CA   91772‐0001       US                  2,376.36
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐5926‐12        ROSEMEAD            CA   91772‐0001       US                  2,386.43
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                                                   ROSEMEAD            CA   91772‐0001       US                  2,627.94
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 2‐41‐022‐7029        ROSEMEAD            CA   91772‐0001       US                  2,769.53
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐5926‐51        ROSEMEAD            CA   91772‐0001       US                  2,930.88
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐6068‐44        ROSEMEAD            CA   91772‐0001       US                  3,073.90
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐6068‐75        ROSEMEAD            CA   91772‐0001       US                  3,140.35
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐6068‐10        ROSEMEAD            CA   91772‐0001       US                  3,359.27
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐5925‐82        ROSEMEAD            CA   91772‐0001       US                  3,409.44
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐6068‐63        ROSEMEAD            CA   91772‐0001       US                  3,704.46
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                                                   ROSEMEAD            CA   91772‐0001       US                  4,043.41
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐6067‐93        ROSEMEAD            CA   91772‐0001       US                  4,164.05
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐5925           ROSEMEAD            CA   91772‐0001       US                  4,718.66
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                                                   ROSEMEAD            CA   91772‐0001       US                  4,965.79
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                                                   ROSEMEAD            CA   91772‐0001       US                  4,991.30
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐6067‐96        ROSEMEAD            CA   91772‐0001       US                  5,107.34
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                                                   ROSEMEAD            CA   91772‐0001       US                  5,318.58
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐6068‐52        ROSEMEAD            CA   91772‐0001       US                  5,339.92
  SOUTHERN CALIFORNIA EDISON          PO BOX 300                         ACCT 3‐048‐6069‐20        ROSEMEAD            CA   91772‐0001       US                  5,613.59


Page 16                                                                                                                                            Case number: 18‐11801 (LSS)
                                             Case 18-11801-JTD            Doc 1295-1        Filed 02/12/19   Page 19 of 24
                                                                               J&M Sales, Inc.
                                                                              Post ‐Petition AP


  Vendor Name                       Address                                Address 2                    City               State   ZIP         Country               Total
  SOUTHERN CALIFORNIA EDISON        PO BOX 300                             ACCT 2‐41‐022‐6435           ROSEMEAD              CA    91772‐0001     US                  6,119.95
  SOUTHERN CALIFORNIA EDISON        PO BOX 300                             ACCT 3‐048‐5926‐24           ROSEMEAD              CA    91772‐0001     US                  6,976.18
  SOUTHERN CALIFORNIA EDISON        PO BOX 300                             ACCT 3‐048‐5926‐46           ROSEMEAD              CA    91772‐0001     US                  7,750.11
  SOUTHERN CALIFORNIA EDISON        PO BOX 300                             ACCT 3‐048‐6068‐39           ROSEMEAD              CA    91772‐0001     US                  8,750.83
  SOUTHERN CALIFORNIA EDISON        PO BOX 300                             ACCT 3‐048‐6068‐34           ROSEMEAD              CA    91772‐0001     US                 10,437.02
  SOUTHERN CALIFORNIA EDISON        PO BOX 300                             ACCT 3‐048‐6068‐70           ROSEMEAD              CA    91772‐0001     US                 11,659.96
  SOUTHERN CALIIFORNIA EDISON       PO BOX 300                             ACCT 3‐048‐5925‐06           ROSEMEAD              CA    91772‐0001     US                  6,115.64
  SOUTHERN CONNECTICUT GAS CO.      PO BOX 9112                            ACCT 050‐0011424‐2683        CHELSEA              MA     02150‐9112     US                    772.61
  SOUTHERN CONNECTICUT GAS CO.      PO BOX 9112                            ACCT 050‐0011424‐1495        CHELSEA              MA     02150‐9112     US                  1,681.46
  SOUTHWEST GAS CORPORATION         PO BOX 98890                           ACCT 361‐0463810‐025         LAS VEGAS            NV    89193‐8890      US                      27.92
  SP PLUS                           24 NORTH AMERICAN                                                   STOCKTON              CA       95202       US                    846.00
  SPARKLETTS & SIERRA SPRINGS       PO BOX 660579                                                       DALLAS                TX   75266‐0579      US                  2,619.75
  STAPLES ADVANTAGE                 PO BOX 83689                                                        CHICAGO               IL   60696‐3689      US                128,638.06
  STEAL DEALS                       5716 ALBA ST                                                        LOS ANGELES           CA       90058       US                   (817.00)
  STEVEN J KEREKES                  DBA CURB APPEAL PRESSURE WASHING       744 SAN BRUNO AVE            BRISBANE              CA       94005       US                    922.58
  SUBURBAN WATER SYSTEMS            PO BOX 6105                                                         COVINA                CA       91722       US                      61.03
  SUNSTONE ARROYO LLC               C/O SUN PROPERTY MANAGEMENT            6140 BRENT THRUMAN WAY       LAS VEGAS            NV        89148       US                  8,970.02
  SWEETWATER AUTHORITY              PO BOX 2328                            ACCT 377‐9220‐4              CHULA VISTA           CA    91912‐2328     US                    112.48
  SWEETWATER AUTHORITY              PO BOX 2328                                                         CHULA VISTA           CA    91912‐2328     US                    256.62
  T L C (PATEL TOWEL INDUSTRIES)    F‐61 B S I T E                                                      KARACHI              PKP       99999       PK                 62,836.20
  TCB‐KEDZIE LLC                    C/O NEWPORT CAPITAL PARTNERS HOLDIN    350 N. LASALLE ST            CHICAGO               IL       60654       US                  7,022.85
  TECO                              P.O. BOX 31318                                                      TAMPA                 FL   33631=3318      US                  9,446.47
  TEXAS GAS SERIVCE                 PO BOX 219913                          ACCT 910958120167653745      KANSAS CITY          MO    64121‐9913      US                    104.94
  TEXAS GAS SERVICE                 PO BOX 219913                          ACCT #910559359 2402193 64   KANSAS CITY          MO    64121‐9913      US                   (310.34)
  TEXAS GAS SERVICE                 PO BOX 219913                                                       KANSAS CITY          MO    64121‐9913      US                      55.32
  TEXAS GAS SERVICE                 PO BOX 219913                          ACCT 910559359139216027      KANSAS CITY          MO    64121‐9913      US                      57.70
  TEXAS GAS SERVICE                 PO BOX 219913                                                       KANSAS CITY          MO    64121‐9913      US                    104.94
  TEXAS GAS SERVICE                 PO BOX 219913                          ACCT 91095812016753873       KANSAS CITY          MO    64121‐9913      US                    157.41
  TEXAS GAS SERVICE                 PO BOX 219913                          ACCT 910958120167653991      KANSAS CITY          MO    64121‐9913      US                    215.38
  TEXAS GAS SERVICE                 PO BOX 219913                                                       KANSAS CITY          MO    64121‐9913      US                    304.35
  THE A TEAM ELECTRIC SERVICE       100 PLAZA PRADERA SC STE 20            PMB 380                      TOA BAJA              PR        949        PR                  2,496.75
  THE BARLAT COMPANY                C/O JG MANAGEMENT CO. INC              5743 CORSA AVE               WESTLAKE VILLAGE      CA       91362       US                 17,483.11
  THE FLYING LOCKSMITHS‐MIAMI       3300 NW 112TH AVE                      SUITE 5                      MIAMI                 FL       33172       US                    170.00
  THE O'KEEFE GROUP                 PO BOX 1240                            ACCT IN132295                ATTLEBORO            MA         2703       US                  2,758.84
  THE UNITED ILLUMINATING COMPANY   PO BOX 9230                                                         CHELSEA              MA     02150‐9230     US                  6,706.60
  THE UNITED ILLUMINATING COMPANY   PO BOX 9230                                                         CHELSEA              MA     02150‐9230     US                 13,910.64
  THOMPSON'S ELECTRIC SERVICE INC   PO BOX 748                                                          MISSION               TX       78573       US                    227.33
  TIMOTHY CONTRERAS                 804 W AGARITA AVE                                                   SAN ANTONIO           TX       78212       US                    160.87
  TJQ PRODUCTS                      968 S MARENGO AVE                      UNIT 108                     PASADENA              CA       91106       US                 20,763.00
  TOP FASHION                       1407 BROADWAY                          #2112                        NEW YORK              NY       10018       US                   (456.50)
  TOPSON DOWNS OF CALIFORNIA INC.   3545 MOTOR AVENUE                                                   LOS ANGELES           CA    90034‐4871     US                104,225.50
  TRADESMEN INTERNATIONAL LLC       PO BOX 677807                                                       DALLAS                TX   75267‐7807      US                 13,734.01


Page 17                                                                                                                                                  Case number: 18‐11801 (LSS)
                                               Case 18-11801-JTD       Doc 1295-1     Filed 02/12/19   Page 20 of 24
                                                                           J&M Sales, Inc.
                                                                          Post ‐Petition AP


  Vendor Name                         Address                           Address 2                City               State   ZIP         Country               Total
  TRUCKEE MEADOWS WATER AUTHORITY PO BOX 70002                                                   PRESCOTT              AZ    86304‐7002     US                     14.06
  TRUCKEE MEADOWS WATER AUTHORITY PO BOX 70002                                                   PRESCOTT              AZ    86304‐7002     US                  1,090.07
  TRUCKEE MEADOWS WATER AUTHORITY PO BOX 70002                                                   PRESCOTT              AZ    86304‐7002     US                  1,693.83
  TUCSON ELECTRIC POWER COMPANY       PO BOX 80077                                               PRESCOTT              AZ    86304‐8077     US                  2,943.57
  TURLOCK IRRIGATION DISTRICT         PO BOX 819007                                              TURLOCK               CA    95381‐9007     US                  5,124.71
  TUSCON ELECTRIC POWER               PO BOX 80077                      ACCT 6485616464          PRESCOTT              AZ    86304‐8077     US                  2,373.04
  TWIN CITY SECURITY INC              105 GARFIELD STREET SOUTH #100                             CAMBRIDGE            MN        55008       US                 44,240.48
  TYCO INTEGRATED SECURITY‐LLC        10405 CROSSPOINT BLVD                                      INDIAMAPOLIS          IN       46256       US                    556.00
  U.P.D. INC.                         4507 SOUTH MAYWOOD AVENUE                                  VERNON                CA    90058‐2610     US                 72,263.45
  U.S OFFPRICE                        1423 S. MAPLE ST                                           LOS ANGELES           CA       90015       US                 14,400.00
  ULTIMATE OFF‐PRICE                  1615 EAST 15TH STREET                                      LOS ANGELES           CA    90021‐2713     US                   (627.00)
  UNIQUE QUALITY SERVICES             224 W. 35TH STREET                SUITE 400                NEW YORK              NY       10001       US                  1,096.92
  UNISOURCE ENERGY SERVICES           PO BOX 80079                      UNS ELECTRIC, INC        PRESCOTT              AZ    86304‐8079     US                    915.31
  UNISOURCE ENERGY SERVICES           PO BOX 80079                      UNS ELECTRIC, IN         PRESCOTT              AZ    86304‐8079     US                  4,036.05
  UNITED LOGISTICS SERVICES GROUP INC 20100 S ALAMEDA STREET                                     COMPTON               CA       90221       US                  1,555.00
  UNIVERSAL FASHION OUTLET            701 E JACKSON ST                                           LOS ANGELES           CA       90012       US                 16,755.00
  UTILITIES MANAGEMENT CONCEPTS       605 W HUNTINGTON DR               UMC                      MONROVIA              CA    91016‐3205     US                    219.44
  V5 IMPORTS                          376 S LOS ANGELES ST #B                                    LOS ANGELES           CA       90013       US                   (900.00)
  VALLEY COUNTY WATER DISTRICT        PO BOX 7806                                                BALDWIN PARK          CA       91706       US                    283.42
  VERIZON WIRELESS                    PO BOX 660108                                              DALLAS                TX   75266‐0108      US                 10,123.48
  VERIZON‐4833POST                    PO BOX 4833                                                TRENTON               NJ   08650‐4833      US                    166.83
  VILLAGE OF HANOVER PARK             PO BOX 6218                       ACCT 5270‐003            CAROL STREAM          IL   60197‐6218      US                    202.00
  VIRGINIA NATURAL GAS                PO BOX 5409                                                CAROL STREAM          IL   60197‐5409      US                    101.22
  VIRGINIA NATURAL GAS                PO BOX 5409                                                CAROL STREAM          IL   60197‐5409      US                    345.49
  VORTEX INDUSTRIES INC               3198‐M AIRPORT LOOP                                        COSTA MESA            CA       92626       US                  3,659.52
  WASHINGTON GAS                      PO BOX 37747                                               PHILADELPHIA          PA    19101‐5047     US                     71.76
  WASTE INDUSTRIES                    PO BOX 791519                     ACCT 001368901           BALTIMORE            MD     21279‐1519     US                    816.83
  WASTE MANAGEMENT OF NEW JERSEY INCPO BOX 13648                        WATER MANAGEMENT TRENTON PHILADELPHIA          PA   19101‐3648      US                    329.77
  WE ENERGY                           PO BOX 90001                      ACCT 0411‐795‐956        MILWAUKEE             WI   53290‐0001      US                  5,019.15
  WEISER SECURITY SERVICE INC         3939 TULANE AVE                                            NEW ORLEANS           LA       70119       US                114,999.42
  WEX BANK                            PO BOX 6293                                                CAROL STREAM          IL   60197‐6293      US                  1,834.00
  WG SECURITY PRODUCTS INC            591 W. HAMILTON AVE               SUITE 260                CAMPBELL              CA       95008       US                  2,845.00
  WHAT KIDS WANT INC.                 19428 LONGELIUS ST                                         NORTH RIDGE           CA       91324       US                 40,572.00
  WHITEHAWK CONSTRUCTION              32465 SADDLE MOUNTAIN                                      WESTLAKE VILLAGE      CA       91361       US                  8,675.79
  WINDSTREAM                          PO BOX 9001013                                             LOUISVILLE            KY   40290‐1013      US                 55,115.32
  WORLDWIDE UNION INC.                21 AIRPORT BLVD STE. H                                     SOUTH SAN FRANCISO    CA       94080       US                 (2,988.00)
  XCEL ENERGY                         PO BOX 9477                       ACCT 54‐4035928‐8        MPLS                 MN    55484‐9477      US                  1,941.76
  YUSEN LOGISTICS (AMERICAS) INC      19001 HARBORGATE WAY                                       TORRANCE              CA       90501       US                 19,367.00
  Total                                                                                                                                                     7,901,696.09




Page 18                                                                                                                                           Case number: 18‐11801 (LSS)
                                    Case 18-11801-JTD   Doc 1295-1       Filed 02/12/19   Page 21 of 24
                                                         J&M Sales of Texas, Inc.
                                                           Post ‐Petition AP


  Vendor Name               Address                      Address 2                  City            State   ZIP           Country       Total
  FAINBARG & FRIEDMAN       70 TAPLEY ST                                            SPRINGFIELD       MA           1104       US                 19,837.84
  KENSIGNER & COMPANY LLC   3300 CHIMNEY ROCK ROAD       SUITE 301                  HOUSTON            TX         77056       US                  8,165.32
  Total                                                                                                                                          28,003.16




Page 1                                                                                                                              Case number: 18‐11803 (LSS)
                                             Case 18-11801-JTD   Doc 1295-1     Filed 02/12/19   Page 22 of 24
                                                                     FP Stores, Inc.
                                                                    Post ‐Petition AP


  Vendor Name                        Address                      Address 2                City            State   ZIP           Country       Total
  BELTWAY PLAZA MERCHANTS ASSOCIATIO 4912 DEL RAY AVENUE                                   BETHESDA          MD          20814       US                    600.00
  1240 WEST MAIN STREET LLC          15001 S FIGUEROA ST                                   GARDENA            CA         90248       US                  4,162.00
  GEORGE OGINO LLC                   C/O GALLAGHER/MIERSCH        1390 WILLOW PASS RD      CONCORD            CA         94520       US                 16,215.05
  BRAZITO CAPITAL VENTURE I LLC      200 CARROLL STREET           SUITE 130                FORT WORTH         TX         76107       US                 14,828.78
  Total                                                                                                                                                 35,805.83




Page 1                                                                                                                                     Case number: 18‐11804 (LSS)
                                              Case 18-11801-JTD          Doc 1295-1         Filed 02/12/19   Page 23 of 24
                                                                         Southern Island Stores, LLC
                                                                             Post ‐Petition AP


  Vendor Name                        Address                               Address 2                   City              State   ZIP          Country       Total
  50 BROAD ST CORP                   C.H. MARTIN                           156 PORT RICHMOND           STATEN ISLAND        NY     10302          US                 19,489.19
  AMHERST STATION LLC                33340 COLLECTION CENTER DRIVE                                     CHICAGO              IL   60693‐0333       US                 15,961.02
  BLDG‐ICS OLNEY LLC                 C/O WRGUSA, LLC                       8 INDUSTRIAL WAY EAST       EATONTOWN            NJ      7724          US                 25,201.61
  CB CHICAGO PARTNERS LTD            LOCKBOX 9947                          PO BOX 8500                 PHILADELPHIA         PA   19178‐9947       US                 13,440.85
  CEDAR ‐ JORDAN LANE LLC            C/O CEDAR REALTY TRUST INC            44 SOUTH BAYLES AVENUE      PORT WASHINGTON      NY     11050          US                 54,998.31
  CEDAR KINGS LLC                    CEDAR SHOPPING CENTERS PARTSHP LP     44 SOUTH BAYLESS AVE        PORT WASHINGTON      NY     11050          US                 11,029.16
  CONCORD BUYING GROUP INC           PO BOX 9357                                                       FRAMINGHAM          MA       1701          US                  9,944.35
  DEL LLC                            C/O C.A. WHITE                        1211 CHAPEL ST              NEW HAVEN            CT      6511          US                  8,536.43
  FRAYER ENTERPRISE LLC              PO BOX 892220                                                     OKLAHOMA CITY       OK      73189          US                  6,851.88
  G&I IX EMPIRE THRUWAY PLAZA LLC    C/O DLC MANAGEMENT CORP               PO BOX 5122                 WHITE PLAINS         NY   10602‐5122       US                 10,719.09
  HIGHLAND PLAZA IMPROVEMENTS        C/O DLC MANAGEMENT CORP               PO BOX 5122                 WHITE PLAINS         NY     10602          US                  7,342.07
  KOP PERKINS FARM MARKETPLACE LLC   LEASE# 4066001                        PO BOX 645346               CINCINNATI          OH    45264‐5346       US                 14,826.19
  MADISON CENTER OWNER LLC           30500 NORTHWESTERN HIGHWAY            SUITE 200                   FARMINTON HILLS      MI     48334          US                 11,088.71
  MALWAY REALTY ASSOCIATES LP        33 BOYLSTON ST                        STE 3000                    CHESTNUT HILL       MA       2467          US                 11,026.61
  NEW WESTGATE MALL LLC              OFFICE 200 WESTGATE DRIVE                                         BROCKTON            MA       2301          US                 20,698.92
  NORTH & CICERO DEVELOPMENT LLC     4104 NORTH HARLEM AVE                                             NORRIDGE             IL     60706          US                 18,429.44
  PROFESSIONAL PROPERTIES OF         LAS VEGAS                             PO BOX 531461               HENDERSON           NV      89053          US                 17,338.71
  PUTNAM PLACE IMPROVEMENTS LLC      C/O DLC MANAGEMENT CORP               PO BOX 5122                 WHITE PLAINES        NY     10602          US                  2,710.79
  WESTERN LIGHTS PROPERTIES LLC      C/O TEH KEMPNER CORPORATION           257 MAMARONECK AVE          WHITE PLAINS         NY     10605          US                 10,080.65
  Total                                                                                                                                                             289,713.98




Page 1                                                                                                                                                  Case number: 18‐11805 (LSS)
                                           Case 18-11801-JTD         Doc 1295-1          Filed 02/12/19    Page 24 of 24
                                                                      Caribbean Island Stores, LLC
                                                                           Post ‐Petition AP



 Vendor #    Vendor Name                 Address                             Address 2                    City         State   ZIP         Country       Total
     29712   TRIPLE‐S SALUD              PO BOX 71548                                                     SAN JUAN        PR    00936‐8648     PR                 16,752.30
     29965   COLON CUEBAS & LAGUNA PSC   1519 PONCE DE LEON AVENUE           SUITE 601                    SAN JUAN        PR    00909‐1717     PR                  7,280.00
     30707   BPP RETAIL PROPERTIES LLC   PO BOX 71465                                                     SAN JUAN        PR    00936‐8566     PR                 24,014.68
             Total                                                                                                                                                48,046.98




Page 1                                                                                                                                               Case number: 18‐11807 (LSS)
